Case
Case1:18-cv-01951-VSB-SDA
     1:18-cv-01951-VSB-SDA Document
                           Document166-10
                                    200-9 Filed
                                          Filed12/03/19
                                                10/16/19 Page
                                                         Page11of
                                                               of41
                                                                  41




                   EXHIBIT I
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page22of of41
                                                                                                                41
  EX-4 2 hi1sa.htm EX 4.3 SERVICING AGREEMENT
  ----------------------------------------------------------------------------------------------




                                           RESIDENTIAL FUNDING CORPORATION,
                                                  as Master Servicer




                                               HOME LOAN TRUST 2006-HI1,
                                                       as Issuer




                                                              and




                                     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
                                                as Indenture Trustee



                                                  ______________________

                                                  SERVICING AGREEMENT
                                               Dated as of March 29, 2006

                                                  ______________________



                                                          Home Loans




  ----------------------------------------------------------------------------------------------




                                                      TABLE OF CONTENTS

                                                                                                            PAGE

  ARTICLE I               DEFINITIONS...............................................................1

            Section 1.01.            Definitions.......................................................1
            Section 1.02.            Other Definitional Provisions.....................................1
https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         1/40
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page33of of41
                                                                                                                41
          Section 1.03.     Interest Calculations.............................................2
  ARTICLE II        REPRESENTATIONS AND WARRANTIES............................................2

          Section 2.01.     Representations and Warranties Regarding the Master Servicer......2
          Section 2.02.     Representations and Warranties of the Issuer......................3
          Section 2.03.     Enforcement of Representations and Warranties.....................4
  ARTICLE III       ADMINISTRATION AND SERVICING OF HOME LOANS................................5

            Section    3.01.     The Master Servicer...............................................5
            Section    3.02.     Collection of Certain Home Loan Payments..........................8
            Section    3.03.     Withdrawals from the Custodial Account...........................11
            Section    3.04.     Maintenance of Hazard Insurance; Property Protection Expenses....12
            Section    3.05.     Modification Agreements; Release or Substitution of Lien.........13
            Section    3.06.     Trust Estate; Related Documents..................................14
            Section    3.07.     Realization Upon Defaulted Home Loans; Loss Mitigation...........15
            Section    3.08.     Issuer and Indenture Trustee to Cooperate........................17
            Section    3.09.     Servicing Compensation; Payment of Certain Expenses by
                                 Master Servicer..................................................18
            Section    3.10.     Annual Statement as to Compliance................................18
            Section    3.11.     Annual Independent Public Accountants' Servicing Report..........19
            Section    3.12.     Access to Certain Documentation and Information Regarding
                                 the Home Loans...................................................19
            Section    3.13.     Maintenance of Certain Servicing Insurance Policies..............19
            Section    3.14.     Information Required by the Internal Revenue Service and
                                 Reports of Foreclosures and Abandonments of Mortgaged
                                 Property.........................................................20
          Section      3.15.     Optional Repurchase of Defaulted Home Loans......................20
          Section      3.16.     Limited Home Loan Repurchase Right...............................20
  ARTICLE IV             SERVICING CERTIFICATE....................................................20

          Section      4.01.         Statements to Securityholders....................................20
          Section      4.02.         Tax Reporting....................................................24
          Section      4.03.         Calculation of Adjusted Issue Price..............................24
          Section      4.04.         Exchange Act Reporting...........................................24
  ARTICLE V              PAYMENT     ACCOUNT..........................................................25

          Section 5.01.     Payment Account..................................................25
  ARTICLE VI        THE MASTER SERVICER......................................................26

            Section 6.01.        Liability of the Master Servicer.................................26
            Section 6.02.        Merger or Consolidation of, or Assumption of the Obligations
                                 of, the Master Servicer..........................................26
            Section    6.03.     Limitation on Liability of the Master Servicer and Others........27
            Section    6.04.     Master Servicer Not to Resign....................................27
            Section    6.05.     Delegation of Duties.............................................28
            Section    6.06.     Master Servicer to Pay Indenture Trustee's and Owner
                                 Trustee's Fees and Expenses; Indemnification.....................28
  ARTICLE VII            DEFAULT..................................................................29

          Section 7.01.     Servicing Default................................................29
          Section 7.02.     Indenture Trustee to Act; Appointment of Successor...............31
          Section 7.03.     Notification to Securityholders..................................33
  ARTICLE VIII      MISCELLANEOUS PROVISIONS.................................................33

            Section    8.01.Amendment........................................................33
            Section    8.02.GOVERNING LAW....................................................33
            Section    8.03.Notices..........................................................33
            Section    8.04.Severability of Provisions.......................................34
            Section    8.05.Third-Party Beneficiaries........................................34
            Section    8.06.Counterparts.....................................................34
            Section    8.07.Effect of Headings and Table of Contents.........................34
            Section    8.08.Termination Upon Purchase by the Master Servicer or
                            Liquidation of All Home Loans; Partial Redemption................34
          Section 8.09.     Certain Matters Affecting the Indenture Trustee..................35
          Section 8.10.     Owner Trustee Not Liable for Related Documents...................35
  ARTICLE IX        COMPLIANCE WITH REGULATION AB............................................36

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         2/40
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page44of of41
                                                                                                                41
            Section 9.01.            Intent of the Parties; Reasonableness............................36
            Section 9.02.            Additional Representations and Warranties of the Indenture
                                     Trustee..........................................................36
            Section 9.03.            Information to Be Provided by the Indenture Trustee..............37
            Section 9.04.            Report on Assessment of Compliance and Attestation...............37
            Section 9.05.            Indemnification; Remedies........................................37




  EXHIBIT A - HOME LOANS...................................................................A-1

  EXHIBIT B - POWER OF ATTORNEY............................................................B-1

  EXHIBIT C - FORM OF REQUEST FOR RELEASE .................................................C-1

  EXHIBIT D - FORM OF FORM 10-K CERTIFICATE ...............................................D-1

  EXHIBIT E - FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE ......................E-1

  EXHIBIT F - SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE ..............F-1




          This is a Servicing Agreement, dated as of March 29, 2006 (the "Servicing
  Agreement"), among Residential Funding Corporation (the "Master Servicer"), the Home Loan
  Trust 2006-HI1 (the "Issuer") and JPMorgan Chase Bank, National Association (the "Indenture
  Trustee").


                                             W I T N E S S E T H          T H A T:


          WHEREAS, pursuant to the terms of the Home Loan Purchase Agreement, Residential
  Funding Corporation (in its capacity as Seller) will sell to the Depositor the Home Loans
  together with the Related Documents on the Closing Date;

          WHEREAS, the Depositor will sell the Home Loans and all of its rights under the Home
  Loan Purchase Agreement to the Issuer, together with the Related Documents on the Closing
  Date;

          WHEREAS, pursuant to the terms of the Trust Agreement, the Issuer will issue and
  transfer to or at the direction of the Depositor, the Certificates;

          WHEREAS, pursuant to the terms of the Indenture, the Issuer will issue and transfer
  to or at the direction of the Depositor, the Notes; and

          WHEREAS, pursuant to the terms of this Servicing Agreement, the Master Servicer will
  service the Home Loans directly or through one or more Subservicers;

          NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
  parties hereto agree as follows:


https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         3/40
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page55of of41
                                                                                                                41
  ARTICLE I......

                                                         DEFINITIONS

  Section 1.01... Definitions. For all purposes of this Servicing Agreement, except as
  otherwise expressly provided herein or unless the context otherwise requires, capitalized
  terms not otherwise defined herein shall have the meanings assigned to such terms in the
  Definitions contained in Appendix A to the Indenture dated March 29, 2006 (the "Indenture"),
  between Home Loan Trust 2006-HI1, as issuer and JPMorgan Chase Bank, National Association,
  as indenture trustee, which is incorporated by reference herein. All other capitalized
  terms used herein shall have the meanings specified herein.

  Section 1.02... Other Definitional Provisions. (a) All terms defined in this Servicing
  Agreement shall have the defined meanings when used in any certificate or other document
  made or delivered pursuant hereto unless otherwise defined therein.

  (b)      As used in this Servicing Agreement and in any certificate or other document made or
  delivered pursuant hereto or thereto, accounting terms not defined in this Servicing
  Agreement or in any such certificate or other document, and accounting terms partly defined
  in this Servicing Agreement or in any such certificate or other document, to the extent not
  defined, shall have the respective meanings given to them under generally accepted
  accounting principles. To the extent that the definitions of accounting terms in this
  Servicing Agreement or in any such certificate or other document are inconsistent with the
  meanings of such terms under generally accepted accounting principles, the definitions
  contained in this Servicing Agreement or in any such certificate or other document shall
  control.

  (c)     The words "hereof," "herein," "hereunder" and words of similar import when used in
  this Servicing Agreement shall refer to this Servicing Agreement as a whole and not to any
  particular provision of this Servicing Agreement; Section and Exhibit references contained
  in this Servicing Agreement are references to Sections and Exhibits in or to this Servicing
  Agreement unless otherwise specified; and the term "including" shall mean "including without
  limitation".

  (d)     The definitions contained in this Servicing Agreement are applicable to the singular
  as well as the plural forms of such terms and to the masculine as well as the feminine and
  neuter genders of such terms.

  (e)      Any agreement, instrument or statute defined or referred to herein or in any
  instrument or certificate delivered in connection herewith means such agreement, instrument
  or statute as from time to time amended, modified or supplemented and includes (in the case
  of agreements or instruments) references to all attachments thereto and instruments
  incorporated therein; references to a Person are also to its permitted successors and
  assigns.

  Section 1.03... Interest Calculations. All calculations of interest hereunder that are made
  in respect of the Loan Balance of a Home Loan shall be made in accordance with the Mortgage
  Note. All calculations of interest on the Securities (other than the Class A-1 Notes) shall
  be made on the basis of a 30-day month and a year assumed to consist of 360 days.
  Calculation of interest on the Class A-1 Notes shall be made on the basis of the actual
  number of days in the applicable Interest Accrual Period and a year assumed to consist of
  360 days. The calculation of the Servicing Fee shall be made on the basis of a 30-day month
  and a year assumed to consist of 360 days. All dollar amounts calculated hereunder shall be
  rounded to the nearest penny with one-half of one penny being rounded up.

  ARTICLE II.....

                                             REPRESENTATIONS AND WARRANTIES

  Section 2.01... Representations and Warranties Regarding the Master Servicer. The Master
  Servicer represents and warrants to the Issuer and for the benefit of the Indenture Trustee,
  as pledgee of the Home Loans, as of the Cut-off Date:

  (i)       The Master Servicer is a corporation duly organized, validly existing and in good
            standing under the laws of the State of Delaware and has the corporate power to own
            its assets and to transact the business in which it is currently engaged. The Master

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         4/40
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page66of of41
                                                                                                                41
            Servicer is duly qualified to do             business as a foreign corporation and is in good
            standing in each jurisdiction in             which the character of the business transacted by it
            or properties owned or leased by             it requires such qualification and in which the
            failure to so qualify would have             a material adverse effect on the business,
            properties, assets, or condition             (financial or other) of the Master Servicer;

  (ii)      The Master Servicer has the power and authority to make, execute, deliver and perform
            this Servicing Agreement and all of the transactions contemplated under this
            Servicing Agreement, and has taken all necessary corporate action to authorize the
            execution, delivery and performance of this Servicing Agreement. When executed and
            delivered, this Servicing Agreement will constitute the legal, valid and binding
            obligation of the Master Servicer enforceable in accordance with its terms, except as
            enforcement of such terms may be limited by bankruptcy, insolvency or similar laws
            affecting the enforcement of creditors' rights generally and by the availability of
            equitable remedies;

  (iii)     The Master Servicer is not required to obtain the consent of any other Person or any
            consent, license, approval or authorization from, or registration or declaration
            with, any governmental authority, bureau or agency in connection with the execution,
            delivery, performance, validity or enforceability of this Servicing Agreement, except
            for such consent, license, approval or authorization, or registration or declaration,
            as shall have been obtained or filed, as the case may be;

  (iv)      The execution and delivery of this Servicing Agreement and the performance of the
            transactions contemplated hereby by the Master Servicer will not violate any
            provision of any existing law or regulation or any order or decree of any court
            applicable to the Master Servicer or any provision of the Certificate of
            Incorporation or Bylaws of the Master Servicer, or constitute a material breach of
            any mortgage, indenture, contract or other agreement to which the Master Servicer is
            a party or by which the Master Servicer may be bound;

  (v)       No litigation or administrative proceeding of or before any court, tribunal or
            governmental body is currently pending, or to the knowledge of the Master Servicer
            threatened, against the Master Servicer or any of its properties or with respect to
            this Servicing Agreement or the Securities which in the opinion of the Master
            Servicer has a reasonable likelihood of resulting in a material adverse effect on the
            transactions contemplated by this Servicing Agreement; and

  (vi)      The Master Servicer is a member of MERS in good standing, and will comply in all
            material respects with the rules and procedures of MERS in connection with the
            servicing of the Home Loans that are registered with MERS.

          The foregoing representations and warranties shall survive any termination of the
  Master Servicer hereunder.

  Section 2.02.    Representations and Warranties of the Issuer. The Issuer hereby represents
  and warrants to the Master Servicer and for the benefit of the Indenture Trustee, as pledgee
  of the Home Loans, as of the Cut-off Date:

  (i)       The Issuer is a statutory trust duly formed and in good standing under the laws of
            the State of Delaware and has full power, authority and legal right to execute and
            deliver this Servicing Agreement and to perform its obligations under this Servicing
            Agreement, and has taken all necessary action to authorize the execution, delivery
            and performance by it of this Servicing Agreement; and

  (ii)      The execution and delivery by the Issuer of this Servicing Agreement and the
            performance by the Issuer of its obligations under this Servicing Agreement will not
            violate any provision of any law or regulation governing the Issuer or any order,
            writ, judgment or decree of any court, arbitrator or governmental authority or agency
            applicable to the Issuer or any of its assets. Such execution, delivery,
            authentication and performance will not require the authorization, consent or
            approval of, the giving of notice to, the filing or registration with, or the taking
            of any other action with respect to, any governmental authority or agency regulating
            the activities of statutory trusts. Such execution, delivery, authentication and
            performance will not conflict with, or result in a breach or violation of, any
            mortgage, deed of trust, lease or other agreement or instrument to which the Issuer

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         5/40
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page77of of41
                                                                                                                41
            is bound.

  Section 2.03.    Enforcement of Representations and Warranties. The Master Servicer, on
  behalf of and subject to the direction of the Indenture Trustee, as pledgee of the Home
  Loans, or the Issuer, shall enforce the representations and warranties of the Seller
  pursuant to the Home Loan Purchase Agreement. Upon the discovery by the Seller, the
  Depositor, the Master Servicer, the Indenture Trustee, the Issuer, or any Custodian of a
  breach of any of the representations and warranties made in the Home Loan Purchase Agreement
  or of the existence of a Repurchase Event, in respect of any Home Loan which materially and
  adversely affects the interests of the Securityholders, the party discovering such breach or
  existence shall give prompt written notice to the other parties. The Master Servicer shall
  promptly notify the Seller of such breach or existence and request that, pursuant to the
  terms of the Home Loan Purchase Agreement, the Seller either (i) cure such breach or
  Repurchase Event in all material respects within 45 days (with respect to a breach of the
  representations and warranties contained in Section 3.1(a) of the Home Loan Purchase
  Agreement or Repurchase Event) or 90 days (with respect to a breach of the representations
  and warranties contained in Section 3.1(b) of the Home Loan Purchase Agreement) from the
  date the Seller was notified of such breach or Repurchase Event or (ii) purchase such Home
  Loan from the Issuer at the price and in the manner set forth in Section 3.1(c) of the Home
  Loan Purchase Agreement; provided that the Seller shall, subject to compliance with all the
  conditions set forth in the Home Loan Purchase Agreement, have the option to substitute an
  Eligible Substitute Loan or Loans for such Home Loan. In the event that the Seller elects
  to substitute one or more Eligible Substitute Loans pursuant to Section 3.1(c) of the Home
  Loan Purchase Agreement, the Seller shall deliver to the Issuer with respect to such
  Eligible Substitute Loans, the original Mortgage Note, the Mortgage, and such other
  documents and agreements as are required by the Home Loan Purchase Agreement. Payments due
  with respect to Eligible Substitute Loans in the month of substitution shall not be
  transferred to the Issuer and will be retained by the Master Servicer and remitted by the
  Master Servicer to the Seller on the next succeeding Payment Date provided a payment at
  least equal to the applicable Monthly Payment has been received by the Issuer for such month
  in respect of the Home Loan to be removed. The Master Servicer shall amend or cause to be
  amended the Home Loan Schedule to reflect the removal of such Home Loan and the substitution
  of the Eligible Substitute Loans and the Master Servicer shall promptly deliver the amended
  Home Loan Schedule to the Owner Trustee and the Indenture Trustee.

          It is understood and agreed that the obligation of the Seller to cure such breach or
  purchase or substitute for such Home Loan as to which such a breach has occurred and is
  continuing shall constitute the sole remedy respecting such breach available to the Issuer
  and the Indenture Trustee, as pledgee of the Home Loans, against the Seller. In connection
  with the purchase of or substitution for any such Home Loan by the Seller, the Issuer shall
  assign to the Seller all of its right, title and interest in respect of the Home Loan
  Purchase Agreement applicable to such Home Loan. Upon receipt of the Repurchase Price, or
  upon completion of such substitution, the Master Servicer shall notify the Custodian and
  then the Custodian shall deliver the Mortgage Files to the Master Servicer, together with
  all relevant endorsements and assignments prepared by the Master Servicer which the
  Indenture Trustee shall execute.

  ARTICLE III

                                              ADMINISTRATION AND SERVICING
                                                     OF HOME LOANS

  Section 3.01.    The Master Servicer. (a) The Master Servicer shall service and administer
  the Home Loans in accordance with the terms of this Servicing Agreement, following such
  procedures as it would employ in its good faith business judgment and which are normal and
  usual in its general mortgage servicing activities, and shall have full power and authority,
  acting alone or through a Subservicer, to do any and all things in connection with such
  servicing and administration which it may deem necessary or desirable, it being understood,
  however, that the Master Servicer shall at all times remain responsible to the Issuer and
  the Indenture Trustee for the performance of its duties and obligations hereunder in
  accordance with the terms hereof. Without limiting the generality of the foregoing, the
  Master Servicer shall continue, and is hereby authorized and empowered by the Issuer and the
  Indenture Trustee, as pledgee of the Home Loans, to execute and deliver, on behalf of
  itself, the Issuer, the Indenture Trustee or any of them, any and all instruments of
  satisfaction or cancellation, or of partial or full release or discharge, or of consent to
  modification in connection with a proposed conveyance, or of assignment of any Mortgage and

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         6/40
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page88of of41
                                                                                                                41
  Mortgage Note in connection with the repurchase of a Home Loan and all other comparable
  instruments with respect to the Home Loans and with respect to the Mortgaged Properties, or
  with respect to the modification or re-recording of a Mortgage for the purpose of correcting
  the Mortgage, the subordination of the lien of the Mortgage in favor of a public utility
  company or government agency or unit with powers of eminent domain, the taking of a deed in
  lieu of foreclosure, the commencement, prosecution or completion of judicial or non-judicial
  foreclosure, the acquisition of any property acquired by foreclosure or deed in lieu of
  foreclosure, or the management, marketing and conveyance of any property acquired by
  foreclosure or deed in lieu of foreclosure. The Issuer, the Indenture Trustee and the
  Custodian, as applicable, shall furnish the Master Servicer with any powers of attorney and
  other documents necessary or appropriate to enable the Master Servicer to carry out its
  servicing and administrative duties hereunder. In addition, the Master Servicer may, at its
  own discretion and on behalf of the Indenture Trustee, obtain credit information in the form
  of a Credit Score from a credit repository. On the Closing Date, the Indenture Trustee
  shall deliver to the Master Servicer a limited power of attorney substantially in the form
  of Exhibit B hereto. The Master Servicer further is authorized and empowered by the Issuer
  and the Indenture Trustee, on behalf of the Noteholders and the Indenture Trustee, in its
  own name or in the name of the Subservicer, when the Master Servicer or the Subservicer, as
  the case may be, believes it is appropriate in its best judgment to register any Home Loan
  on the MERS(R)System, or cause the removal from the registration of any Home Loan on the
  MERS(R)System, to execute and deliver, on behalf of the Indenture Trustee and the Noteholders
  or any of them, any and all instruments of assignment and other comparable instruments with
  respect to such assignment or re-recording of a Mortgage in the name of MERS, solely as
  nominee for the Indenture Trustee and its successors and assigns. Any expenses incurred in
  connection with the actions described in the preceding sentence shall be borne by the Master
  Servicer in accordance with Section 3.09, with no right of reimbursement; provided, that if,
  as a result of MERS discontinuing or becoming unable to continue operations in connection
  with the MERS(R)System, it becomes necessary to remove any Home Loan from registration on the
  MERS(R)System and to arrange for the assignment of the related Mortgages to the Indenture
  Trustee, then any related expenses shall be reimbursable to the Master Servicer as set forth
  in Section 3.03(ii).

          If the Mortgage relating to a Home Loan did not have a lien senior to the Home Loan
  on the related Mortgaged Property as of the Cut-off Date, then the Master Servicer, in such
  capacity, may not consent to the placing of a lien senior to that of the Mortgage on the
  related Mortgaged Property. If the Mortgage relating to a Home Loan had a lien senior to
  the Home Loan on the related Mortgaged Property as of the Cut-off Date, then the Master
  Servicer, in such capacity, may consent to the refinancing of the prior senior lien,
  provided that the following requirements are met:

  (i)       (A)           the Mortgagor's debt-to-income ratio resulting from such refinancing is
            less than the original debt-to-income ratio as set forth on the Mortgage Loan
            Schedule; provided, however, that in no instance shall the resulting Combined
            Loan-to-Value Ratio of such Home Loan be higher than that permitted by the Program
            Guide; or

  (B)       the resulting Combined Loan-to-Value Ratio of such Home Loan is no higher than the
            Combined Loan-to-Value Ratio prior to such refinancing; provided, however, if such
            refinanced mortgage loan is a "rate and term" mortgage loan (meaning, the Mortgagor
            does not receive any cash from the refinancing), the Combined Loan-to-Value Ratio may
            increase to the extent of either (a) the reasonable closing costs of such refinancing
            or (b) any decrease in the value of the related Mortgaged Property, if the Mortgagor
            is in good standing as defined by the Program Guide;

  (ii)      the interest rate, or, in the case of an adjustable rate existing senior lien, the
            maximum interest rate, for the loan evidencing the refinanced senior lien is no more
            than 2.0% higher than the interest rate or the maximum interest rate, as the case may
            be, on the loan evidencing the existing senior lien immediately prior to the date of
            such refinancing; provided, however (a) if the loan evidencing the existing senior
            lien prior to the date of refinancing has an adjustable rate and the loan evidencing
            the refinanced senior lien has a fixed rate, then the current interest rate on the
            loan evidencing the refinanced senior lien may be up to 2.0% higher than the
            then-current loan rate of the loan evidencing the existing senior lien and (b) if the
            loan evidencing the existing senior lien prior to the date of refinancing has a fixed
            rate and the loan evidencing the refinanced senior lien has an adjustable rate, then
            the maximum interest rate on the loan evidencing the refinanced senior lien shall be

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         7/40
9/24/2019       Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
                Case1:18-cv-01951-VSB-SDA
                     1:18-cv-01951-VSB-SDA           Document
                                                      Document166-10 200-9 FiledFiled12/03/19
                                                                                       10/16/19 Page Page99of of41
                                                                                                                41
            less than or equal to (x) the interest rate on the loan evidencing the existing
            senior lien prior to the date of refinancing plus (y) 2.0%; and

  (iii)     the loan evidencing the refinanced senior lien is not subject to negative
            amortization.

          The relationship of the Master Servicer (and of any successor to the Master Servicer
  as servicer under this Servicing Agreement) to the Issuer under this Servicing Agreement is
  intended by the parties to be that of an independent contractor and not that of a joint
  venturer, partner or agent.

  (b)     The Master Servicer may continue in effect Subservicing Agreements entered into by
  Residential Funding and Subservicers prior to the execution and delivery of this Servicing
  Agreement, and may enter into Subservicing Agreements with Subservicers for the servicing
  and administration of certain of the Home Loans. Each Subservicer of a Home Loan shall be
  entitled to receive and retain, as provided in the related Subservicing Agreement and in
  Section 3.02, the related Subservicing Fee from payments of interest received on such Home
  Loan after payment of all amounts required to be remitted to the Master Servicer in respect
  of such Home Loan. For any Home Loan not subject to a Subservicing Agreement, the Master
  Servicer shall be entitled to receive and retain an amount equal to the Subservicing Fee
  from payments of interest. References in this Servicing Agreement to actions taken or to be
  taken by the Master Servicer in servicing the Home Loans include actions taken or to be
  taken by a Subservicer on behalf of the Master Servicer. Each Subservicing Agreement will
  be upon such terms and conditions as are not inconsistent with this Servicing Agreement and
  as the Master Servicer and the Subservicer have agreed. With the approval of the Master
  Servicer, a Subservicer may delegate its servicing obligations to third-party servicers, but
  such Subservicers will remain obligated under the related Subservicing Agreements. The
  Master Servicer and the Subservicer may enter into amendments to the related Subservicing
  Agreements; provided, however, that any such amendments shall not cause the Home Loans to
  be serviced in a manner that would be materially inconsistent with the standards set forth
  in this Servicing Agreement. The Master Servicer shall be entitled to terminate any
  Subservicing Agreement in accordance with the terms and conditions thereof and without any
  limitation by virtue of this Servicing Agreement; provided, however, that in the event of
  termination of any Subservicing Agreement by the Master Servicer or the Subservicer, the
  Master Servicer shall either act as servicer of the related Home Loan or enter into a
  Subservicing Agreement with a successor Subservicer which will be bound by the terms of the
  related Subservicing Agreement. The Master Servicer shall be entitled to enter into any
  agreement with a Subservicer for indemnification of the Master Servicer and nothing
  contained in this Servicing Agreement shall be deemed to limit or modify such
  indemnification. The Program Guide and any other Subservicing Agreement entered into
  between the Master Servicer and any Subservicer shall require the Subservicer to accurately
  and fully report its borrower credit files to each of the Credit Repositories in a timely
  manner.

          In the event that the rights, duties and obligations of the Master Servicer are
  terminated hereunder, any successor to the Master Servicer in its sole discretion may, to
  the extent permitted by applicable law, terminate the existing Subservicing Agreement with
  any Subservicer in accordance with the terms of the applicable Subservicing Agreement or
  assume the terminated Master Servicer's rights and obligations under such subservicing
  arrangements which termination or assumption will not violate the terms of such arrangements.

          As part of its servicing activities hereunder, the Master Servicer, for the benefit
  of the Securityholders, shall use reasonable efforts to enforce the obligations of each
  Subservicer under the related Subservicing Agreement, to the extent that the non-performance
  of any such obligation would have a material adverse effect on a Home Loan. Such
  enforcement, including, without limitation, the legal prosecution of claims, termination of
  Subservicing Agreements and the pursuit of other appropriate remedies, shall be in such form
  and carried out to such an extent and at such time as the Master Servicer would employ in
  its good faith business judgment and which are normal and usual in its general mortgage
  servicing activities. The Master Servicer shall pay the costs of such enforcement at its
  own expense, and shall be reimbursed therefor only (i) from a general recovery resulting
  from such enforcement to the extent, if any, that such recovery exceeds all amounts due in
  respect of the related Home Loan or (ii) from a specific recovery of costs, expenses or
  attorneys fees against the party against whom such enforcement is directed.

  Section 3.02.         Collection of Certain Home Loan Payments.              (a) The Master Servicer shall

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                         8/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage10  10of
                                                                                                              of41
                                                                                                                 41
  make reasonable efforts to collect all payments called for under the terms and provisions of
  the Home Loans, and shall, to the extent such procedures shall be consistent with this
  Servicing Agreement and generally consistent with any related insurance policy, follow such
  collection procedures as it would employ in its good faith business judgment and which are
  normal and usual in its general mortgage servicing activities. Consistent with the
  foregoing, and without limiting the generality of the foregoing, the Master Servicer may in
  its discretion waive any late payment charge, prepayment charge or penalty interest or other
  fees which may be collected in the ordinary course of servicing such Home Loan. The Master
  Servicer may also extend the Due Date for payment due on a Home Loan in accordance with the
  Program Guide, provided, however, that the Master Servicer shall first determine that any
  such waiver or extension will not impair the coverage of any related insurance policy or
  materially adversely affect the lien of the related Mortgage (except as described below) or
  the interests of the Securityholders. Notwithstanding anything in this Section to the
  contrary, the Master Servicer or any Subservicer shall not enforce any prepayment charge to
  the extent that such enforcement would violate any applicable law. Consistent with the
  terms of this Servicing Agreement, the Master Servicer may also:

  (i)       waive, modify or vary any term of any Home Loan;

  (ii)      consent to the postponement of strict compliance with any such term or in any manner
            grant indulgence to any Mortgagor;

  (iii)     arrange with a Mortgagor a schedule for the payment of principal and interest due and
            unpaid;

  (iv)      forgive any portion of the amounts contractually owed under the Home Loan;

  (v)       capitalize past due amounts owed under the Home Loan by adding any amounts in
            arrearage to the existing principal balance of the Home Loan (a "Capitalization
            Workout") of which will result in an increased Monthly Payment amount, provided that:
            (A) the amount added to the existing principal balance of the Home Loan (the
            "Capitalized Amount") shall be no greater than five times the Mortgagor's current
            Monthly Payment amount; and (B) the Master Servicer shall not enter into a
            Capitalization Workout unless the Combined Loan-to-Value Ratio of the Home Loan prior
            to the Capitalization Workout equals or exceeds 80% and the Mortgagor has qualified
            for the Capitalization Workout under the Master Servicer's servicing guidelines;

  (vi)      reset the Due Date for the Home Loan, or any combination of the foregoing;

  if in the Master Servicer's determination such waiver, modification, postponement or
  indulgence, arrangement or other action referred to above is not materially adverse to the
  interests of the Securityholders and is generally consistent with the Master Servicer's
  policies with respect to mortgage loans similar to those in the Home Loan Pool (meaning,
  mortgage loans used for home improvement or debt consolidation); provided, however, that the
  Master Servicer may not modify or permit any Subservicer to modify any Home Loan (including
  without limitation any modification that would change the Loan Rate, forgive the payment of
  any principal or interest (unless in connection with the liquidation of the related Home
  Loan) or extend the final maturity date of such Home Loan) unless such Home Loan is in
  default or, in the judgment of the Master Servicer, such default is reasonably foreseeable.
  The general terms of any waiver, modification, forgiveness, postponement or indulgence with
  respect to any of the Home Loans will be included in the Servicing Certificate, and such
  Home Loans will not be considered "delinquent" for the purposes of the Basic Documents so
  long as the Mortgagor complies with the terms of such waiver, modification, forgiveness,
  postponement or indulgence.

  (b)     The Master Servicer shall establish a Custodial Account, which shall be an Eligible
  Account in which the Master Servicer shall deposit or cause to be deposited any amounts
  representing payments and collections in respect of the Home Loans received by it subsequent
  to the Cut-off Date (other than in respect of the payments referred to in the following
  paragraph) within one Business Day following receipt thereof (or otherwise on or prior to
  the Closing Date), including the following payments and collections received or made by it
  (without duplication):

  (i)       all payments of principal or interest on the Home Loans received by the Master
            Servicer from the respective Subservicer, net of any portion of the interest thereof
            retained by the Subservicer as Subservicing Fees;

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          9/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage11  11of
                                                                                                              of41
                                                                                                                 41
  (ii)      the aggregate Repurchase Price of the Home Loans purchased by the Master Servicer
            pursuant to Section 3.15 or by the Limited Repurchase Price Holder pursuant to
            Section 3.16;

  (iii)     Net Liquidation Proceeds net of any related Foreclosure Profit;

  (iv)      all proceeds of any Home Loans repurchased by the Seller pursuant to the Home Loan
            Purchase Agreement, and all Substitution Adjustment Amounts required to be deposited
            in connection with the substitution of an Eligible Substitute Loan pursuant to the
            Home Loan Purchase Agreement;

  (v)       Insurance Proceeds, other than Net Liquidation Proceeds, resulting from any insurance
            policy maintained on a Mortgaged Property; and

  (vi)      amounts required to be paid by the Master Servicer pursuant to Sections 3.04 and 8.08
            and any prepayments or collections constituting prepayment charges.

  provided, however, that with respect to each Collection Period, the Master Servicer shall be
  permitted to retain from payments in respect of interest on the Home Loans, the Master
  Servicing Fee for such Collection Period. The foregoing requirements respecting deposits to
  the Custodial Account are exclusive, it being understood that, without limiting the
  generality of the foregoing, the Master Servicer need not deposit in the Custodial Account
  amounts representing Foreclosure Profits, fees (including annual fees) or late charge
  penalties payable by Mortgagors (such amounts to be retained as additional servicing
  compensation in accordance with Section 3.09 hereof), or amounts received by the Master
  Servicer for the accounts of Mortgagors for application towards the payment of taxes,
  insurance premiums, assessments and similar items. In the event any amount not required to
  be deposited in the Custodial Account is so deposited, the Master Servicer may at any time
  withdraw such amount from the Custodial Account, any provision herein to the contrary
  notwithstanding. The Custodial Account may contain funds that belong to one or more trust
  funds created for the notes or certificates of other series and may contain other funds
  respecting payments on other mortgage loans belonging to the Master Servicer or serviced or
  master serviced by it on behalf of others. Notwithstanding such commingling of funds, the
  Master Servicer shall keep records that accurately reflect the funds on deposit in the
  Custodial Account that have been identified by it as being attributable to the Home Loans
  and shall hold all collections in the Custodial Account to the extent they represent
  collections on the Home Loans for the benefit of the Trust, the Securityholders and the
  Indenture Trustee, as their interests may appear. The Master Servicer shall retain all
  Foreclosure Profits as additional servicing compensation.

          The Master Servicer may cause the institution maintaining the Custodial Account to
  invest any funds in the Custodial Account in Permitted Investments (including obligations of
  the Master Servicer or any of its Affiliates, if such obligations otherwise qualify as
  Permitted Investments), which investments shall mature not later than the Business Day
  preceding the next succeeding Payment Date and which investments shall not be sold or
  disposed of prior to maturity. Except as provided above, all income and gain realized from
  any such investment shall inure to the benefit of the Master Servicer and shall be subject
  to its withdrawal or order from time to time. The amount of any losses incurred in respect
  of the principal amount of any such investments shall be deposited in the Custodial Account
  by the Master Servicer out of its own funds immediately as realized.

  (c)     The Master Servicer shall require each Subservicer to hold all funds constituting
  collections on the Home Loans, pending remittance thereof to the Master Servicer, in one or
  more accounts meeting the requirements of an Eligible Account, and invested in Permitted
  Investments.

  Section 3.03.    Withdrawals from the Custodial Account. The Master Servicer shall, from
  time to time as provided herein, make withdrawals from the Custodial Account of amounts on
  deposit therein pursuant to Section 3.02 that are attributable to the Home Loans for the
  following purposes:

  (i)       to remit to the Paying Agent for deposit in the Payment Account, on the Business Day
            prior to each Payment Date, an amount equal to the Interest Collections and Principal
            Collections required to be distributed on such Payment Date and any payments or
            collections constituting prepayment charges received during the related Prepayment

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          10/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage12  12of
                                                                                                              of41
                                                                                                                 41
            Period;

  (ii)      to the extent deposited to the Custodial Account, to reimburse itself or the related
            Subservicer for previously unreimbursed expenses, made pursuant to Section 3.01,
            incurred in maintaining individual insurance policies pursuant to Section 3.04, or
            Liquidation Expenses, paid pursuant to Section 3.07 or otherwise reimbursable
            pursuant to the terms of this Servicing Agreement (to the extent not payable pursuant
            to Section 3.09), such withdrawal right being limited to amounts received on
            particular Home Loans (other than any Repurchase Price in respect thereof) which
            represent late recoveries of the payments for which such advances were made, or from
            related Net Liquidation Proceeds or the proceeds of the purchase of such Home Loan;

  (iii)     to pay to itself out of each payment received on account of interest on a Home Loan
            as contemplated by Section 3.09, an amount equal to the related Master Servicing Fee
            (to the extent not retained pursuant to Section 3.02), and to pay to any Subservicer
            any Subservicing Fees not previously withheld by the Subservicer;

  (iv)      to the extent deposited in the Custodial Account to pay to itself as additional
            servicing compensation any interest or investment income earned on funds deposited in
            the Custodial Account and Payment Account that it is entitled to withdraw pursuant to
            Sections 3.02(b) and 5.01;

  (v)       to the extent deposited in the Custodial Account, to pay to itself as additional
            servicing compensation any Foreclosure Profits;

  (vi)      to pay to itself or the Seller, with respect to any Home Loan or property acquired in
            respect thereof that has been purchased or otherwise transferred to the Seller, the
            Master Servicer, the Limited Repurchase Right Holder or other entity, all amounts
            received thereon and not required to be distributed to Securityholders as of the date
            on which the related Purchase Price or Repurchase Price is determined;

  (vii)     to clear and terminate the Custodial Account upon the termination of this Agreement;
            and

  (viii)    to withdraw any other amount deposited in the Custodial Account that was not required
            to be deposited therein pursuant to Section 3.02.

          Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v) and (vi),
  the Master Servicer's entitlement thereto is limited to collections or other recoveries on
  the related Home Loan, the Master Servicer shall keep and maintain separate accounting, on a
  Home Loan by Home Loan basis, for the purpose of justifying any withdrawal from the
  Custodial Account pursuant to such clauses. Notwithstanding any other provision of this
  Servicing Agreement, the Master Servicer shall be entitled to reimburse itself for any
  previously unreimbursed expenses incurred pursuant to Section 3.07 or otherwise reimbursable
  pursuant to the terms of this Servicing Agreement that the Master Servicer determines to be
  otherwise nonrecoverable (except with respect to any Home Loan as to which the Repurchase
  Price has been paid), by withdrawal from the Custodial Account of amounts on deposit therein
  attributable to the Home Loans on any Business Day prior to the Payment Date succeeding the
  date of such determination.

  Section 3.04.    Maintenance of Hazard Insurance; Property Protection Expenses. The Master
  Servicer shall cause to be maintained for each Home Loan hazard insurance naming the Master
  Servicer or related Subservicer as loss payee thereunder providing extended coverage in an
  amount which is at least equal to at least 100% of the insurable value of the improvements
  (guaranteed replacement) or the sum of the unpaid principal balance of the first mortgage
  loan and the Home Loan amount. The Master Servicer shall also cause to be maintained on
  property acquired upon foreclosure, or deed in lieu of foreclosure, of any Home Loan, fire
  insurance with extended coverage in an amount which is at least equal to the amount
  necessary to avoid the application of any co-insurance clause contained in the related
  hazard insurance policy. Amounts collected by the Master Servicer under any such policies
  (other than amounts to be applied to the restoration or repair of the related Mortgaged
  Property or property thus acquired or amounts released to the Mortgagor in accordance with
  the Master Servicer's normal servicing procedures) shall be deposited in the Custodial
  Account to the extent called for by Section 3.02. In cases in which any Mortgaged Property
  is located at any time during the life of a Home Loan in a federally designated flood area,
  the hazard insurance to be maintained for the related Home Loan shall include flood

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          11/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage13  13of
                                                                                                              of41
                                                                                                                 41
  insurance (to the extent available). All such flood insurance shall be in amounts equal to
  the lesser of (i) the amount required to compensate for any loss or damage to the related
  Mortgaged Property on a replacement cost basis and (ii) the maximum amount of such insurance
  available for such Mortgaged Property under the national flood insurance program (assuming
  that the area in which such Mortgaged Property is located is participating in such
  program). The Master Servicer shall be under no obligation to require that any Mortgagor
  maintain earthquake or other additional insurance and shall be under no obligation itself to
  maintain any such additional insurance on property acquired in respect of a Home Loan, other
  than pursuant to such applicable laws and regulations as shall at any time be in force and
  as shall require such additional insurance. If the Master Servicer shall obtain and
  maintain a blanket policy consistent with its general mortgage servicing activities insuring
  against hazard losses on all of the Home Loans, it shall conclusively be deemed to have
  satisfied its obligations as set forth in the first sentence of this Section 3.04, it being
  understood and agreed that such blanket policy may contain a deductible clause, in which
  case the Master Servicer shall, in the event that there shall not have been maintained on
  the related Mortgaged Property a policy complying with the first sentence of this Section
  3.04 and there shall have been a loss which would have been covered by such policy, deposit
  in the Custodial Account the amount not otherwise payable under the blanket policy because
  of such deductible clause. Any such deposit by the Master Servicer shall be made on the
  last Business Day of the Collection Period in the month in which payments under any such
  policy would have been deposited in the Custodial Account. In connection with its
  activities as servicer of the Home Loans, the Master Servicer agrees to present, on behalf
  of itself, the Issuer and the Indenture Trustee, claims under any such blanket policy.

  Section 3.05.    Modification Agreements; Release or Substitution of Lien. (a) The Master
  Servicer or the related Subservicer, as the case may be, shall be entitled to (A) execute
  assumption agreements, modification agreements, substitution agreements, and instruments of
  satisfaction or cancellation or of partial or full release or discharge, or any other
  document contemplated by this Servicing Agreement and other comparable instruments with
  respect to the Home Loans and with respect to the Mortgaged Properties subject to the
  Mortgages (and the Issuer and the Indenture Trustee each shall promptly execute any such
  documents on request of the Master Servicer) and (B) approve the granting of an easement
  thereon in favor of another Person, any alteration or demolition of the related Mortgaged
  Properties or other similar matters, in each case if it has determined, exercising its good
  faith business judgment in the same manner as it would if it were the owner of the related
  Home Loans, that the security for, and the timely and full collectability of, such Home
  Loans would not be adversely affected thereby. A partial release pursuant to this Section
  3.05 shall be permitted only if the Combined Loan-to-Value Ratio for such Home Loan after
  such partial release does not exceed the Combined Loan-to-Value Ratio for such Home Loan as
  of the Cut-off Date. Any fee collected by the Master Servicer or the related Subservicer
  for processing such request will be retained by the Master Servicer or such Subservicer as
  additional servicing compensation.

  (b)     The Master Servicer may enter into an agreement with a Mortgagor to release the lien
  on the Mortgaged Property relating to a Home Loan (the "Existing Lien"), if at the time of
  such agreement the Home Loan is current in payment of principal and interest, under any of
  the following circumstances:

  (i)       in any case in which, simultaneously with the release of the Existing Lien, the
            Mortgagor executes and delivers to the Master Servicer a Mortgage on a substitute
            Mortgaged Property, provided that the Combined Loan-to-Value Ratio of the Home Loan
            (calculated based on the Appraised Value of the substitute Mortgaged Property) is not
            greater than the Combined Loan-to-Value Ratio prior to releasing the Existing Lien;

  (ii)      in any case in which, simultaneously with the release of the Existing Lien, the
            Mortgagor executes and delivers to the Master Servicer a Mortgage on a substitute
            Mortgaged Property, provided that: (A) the Combined Loan-to-Value Ratio of the Home
            Loan (calculated based on the Appraised Value of the substitute Mortgaged Property)
            is not greater than the lesser of (1) 125% and (2) 105% of the Combined Loan-to-Value
            Ratio prior to releasing the Existing Lien; and (B) the Master Servicer determines
            that at least two appropriate compensating factors are present (compensating factors
            may include, without limitation, an increase in the Mortgagor's monthly cash flow
            after debt service, the Mortgagor's debt-to-income ratio has not increased since
            origination, or an increase in the Mortgagor's credit score); or

  (iii)     in any case in which, at the time of release of the Existing Lien, the Mortgagor does

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          12/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage14  14of
                                                                                                              of41
                                                                                                                 41
            not provide the Master Servicer with a Mortgage on a substitute Mortgaged Property
            (any Home Loan that becomes and remains unsecured in accordance with this subsection,
            an "Unsecured Loan"), provided that: (A) the Mortgagor, in addition to being current
            in payment of principal and interest on the related Home Loan, is current in payment
            of principal and interest on any loan senior to the Home Loan; (B) the Mortgagor's
            Credit Score, as determined by the Master Servicer at the time of the request for
            release of lien, is not less than 640; (C) the Mortgagor makes a cash contribution in
            reduction of the outstanding principal balance of the Home Loan, which may include
            any net proceeds from the sale of the original Mortgaged Property, of not less than
            20% of the unpaid principal balance of the Home Loan; and (D) the Mortgagor signs a
            reaffirmation agreement acknowledging that they must continue to pay in accordance
            with the terms of the original Mortgage Note;

  (iv)      If the above conditions (iii)(A) through (iii)(D) are not met, the Master Servicer
            may still enter into an agreement to release the Existing Lien, provided that:
            (A) the Master Servicer shall not permit the release of an Existing Lien under this
            clause (iv) as to more than 200 Home Loans in any calendar year; (B) at no time shall
            the aggregate Principal Balance of Unsecured Loans exceed 5% of the then Pool
            Balance; (C) the Mortgagor agrees to an automatic debit payment plan; and (D) the
            Master Servicer shall provide notice to each Rating Agency that has requested notice
            of such releases.

          In connection with any Unsecured Loan, the Master Servicer may require the Mortgagor
  to enter into an agreement under which: (i) the Loan Rate may be increased effective until
  a substitute Mortgage meeting the criteria under (i) or (ii) above is provided; or (ii) any
  other provision may be made which the Master Servicer considers to be appropriate.
  Thereafter, the Master Servicer shall determine in its discretion whether to accept any
  proposed Mortgage on any substitute Mortgaged Property as security for the Home Loan, and
  the Master Servicer may require the Mortgagor to agree to any further conditions which the
  Master Servicer considers appropriate in connection with such substitution, which may
  include a reduction of the Loan Rate (but not below the Loan Rate in effect at the Closing
  Date). Any Home Loan as to which a Mortgage on a substitute Mortgaged Property is provided
  in accordance with the preceding sentence shall no longer be deemed to be an Unsecured Loan.

  Section 3.06.    Trust Estate; Related Documents. (a) When required by the provisions of
  this Servicing Agreement, the Issuer or the Indenture Trustee shall execute instruments to
  release property from the terms of the Trust Agreement, Indenture or Custodial Agreement, as
  applicable, or convey the Issuer's or the Indenture Trustee's interest in the same, in a
  manner and under circumstances which are not inconsistent with the provisions of this
  Servicing Agreement. No party relying upon an instrument executed by the Issuer or the
  Indenture Trustee as provided in this Section 3.06 shall be bound to ascertain the Issuer's
  or the Indenture Trustee's authority, inquire into the satisfaction of any conditions
  precedent or see to the application of any monies.

  (b)     If from time to time the Master Servicer shall deliver to the Custodian copies of any
  written assurance, assumption agreement or substitution agreement or other similar agreement
  pursuant to Section 3.05, the Custodian shall check that each of such documents purports to
  be an original executed copy (or a copy of the original executed document if the original
  executed copy has been submitted for recording and has not yet been returned) and, if so,
  shall file such documents, and upon receipt of the original executed copy from the
  applicable recording office or receipt of a copy thereof certified by the applicable
  recording office shall file such originals or certified copies with the Related Documents.
  If any such documents submitted by the Master Servicer do not meet the above qualifications,
  such documents shall promptly be returned by the Custodian to the Master Servicer pursuant
  to the related Custodial Agreement, with a direction to the Master Servicer to forward the
  correct documentation.

  (c)     Upon receipt of a Request for Release from the Master Servicer substantially in the
  form of Exhibit C, to the effect that a Home Loan has been the subject of a final payment or
  a prepayment in full and the related Home Loan has been terminated or that substantially all
  Liquidation Proceeds which have been determined by the Master Servicer in its reasonable
  judgment to be finally recoverable have been recovered, and upon deposit to the Custodial
  Account of such final monthly payment, prepayment in full together with accrued and unpaid
  interest to the date of such payment with respect to such Home Loan or, if applicable, Net
  Liquidation Proceeds, the Custodian shall promptly release the Related Documents to the
  Master Servicer pursuant to the related Custodial Agreement, which the Indenture Trustee

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          13/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage15  15of
                                                                                                              of41
                                                                                                                 41
  shall execute, along with such documents as the Master Servicer or the related Mortgagor may
  request to evidence satisfaction and discharge of such Home Loan, upon request of the Master
  Servicer. If from time to time and as appropriate for the servicing or foreclosure of any
  Home Loan, the Master Servicer requests the Custodian to release the Related Documents and
  delivers to the Custodian a trust receipt reasonably satisfactory to the Custodian and
  signed by a Responsible Officer of the Master Servicer, the Custodian shall release the
  Related Documents to the Master Servicer pursuant to the related Custodial Agreement. If
  such Home Loans shall be liquidated and the Custodian receives a certificate from the Master
  Servicer as provided above, then, upon request of the Master Servicer, the Custodian shall
  release the trust receipt to the Master Servicer pursuant to the related Custodial Agreement.

  Section 3.07.    Realization Upon Defaulted Home Loans; Loss Mitigation. With respect to
  such of the Home Loans as come into and continue in default, the Master Servicer shall
  decide whether to (i) foreclose upon the Mortgaged Properties securing such Home Loans, (ii)
  write off the unpaid principal balance of the Home Loans as bad debt, (iii) take a deed in
  lieu of foreclosure, (iv) accept a short sale (a payoff of the Home Loan for an amount less
  than the total amount contractually owed in order to facilitate a sale of the Mortgaged
  Property by the Mortgagor) or permit a short refinancing (a payoff of the Home Loan for an
  amount less than the total amount contractually owed in order to facilitate refinancing
  transactions by the Mortgagor not involving a sale of the Mortgaged Property), (v) arrange
  for a repayment plan, (vi) agree to a modification in accordance with this Servicing
  Agreement, or (vii) take an unsecured note, in connection with a negotiated release of the
  lien of the Mortgage in order to facilitate a settlement with the Mortgagor; in each case
  subject to the rights of any related first lien holder; provided that in connection with the
  foregoing if the Master Servicer has actual knowledge that any Mortgaged Property is
  affected by hazardous or toxic wastes or substances and that the acquisition of such
  Mortgaged Property would not be commercially reasonable, then the Master Servicer shall not
  cause the Issuer or the Indenture Trustee to acquire title to such Mortgaged Property in a
  foreclosure or similar proceeding. In connection with such decision, the Master Servicer
  shall follow such practices (including, in the case of any default on a related senior
  mortgage loan, the advancing of funds to correct such default if deemed to be appropriate by
  the Master Servicer) and procedures as it shall deem necessary or advisable and as shall be
  normal and usual in its general mortgage servicing activities and as shall be required or
  permitted by the Program Guide; provided that the Master Servicer shall not be liable in any
  respect hereunder if the Master Servicer is acting in connection with any such foreclosure
  or attempted foreclosure which is not completed or other conversion in a manner that is
  consistent with the provisions of this Servicing Agreement. The foregoing is subject to the
  proviso that the Master Servicer shall not be required to expend its own funds in connection
  with any foreclosure or attempted foreclosure which is not completed or towards the
  correction of any default on a related senior mortgage loan or restoration of any property
  unless it shall determine that such expenditure will increase Net Liquidation Proceeds. In
  the event of a determination by the Master Servicer that any such expenditure previously
  made pursuant to this Section 3.07 will not be reimbursable from Net Liquidation Proceeds,
  the Master Servicer shall be entitled to reimbursement of its funds so expended pursuant to
  Section 3.03.

          Notwithstanding any provision of this Servicing Agreement, a Home Loan may be deemed
  to be finally liquidated if substantially all amounts expected by the Master Servicer to be
  received in connection with the related defaulted Home Loan have been received; provided,
  however, the Master Servicer shall treat any Home Loan that is 180 days or more delinquent
  as having been finally liquidated. Any subsequent collections with respect to any such Home
  Loan shall be deposited to the Custodial Account. For purposes of determining the amount of
  any Liquidation Proceeds or Insurance Proceeds, or other unscheduled collections, the Master
  Servicer may take into account minimal amounts of additional receipts expected to be
  received or any estimated additional liquidation expenses expected to be incurred in
  connection with the related defaulted Home Loan.

          In the event that title to any Mortgaged Property is acquired in foreclosure or by
  deed in lieu of foreclosure, the deed or certificate of sale shall be issued to the
  Indenture Trustee, who shall hold the same on behalf of the Issuer in accordance with
  Section 3.13 of the Indenture. Notwithstanding any such acquisition of title and
  cancellation of the related Home Loan, such Mortgaged Property shall (except as otherwise
  expressly provided herein) be considered to be an outstanding Home Loan held as an asset of
  the Issuer until such time as such property shall be sold.

            Any proceeds from the purchase or repurchase that occurs prior to the Home Loan

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          14/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage16  16of
                                                                                                              of41
                                                                                                                 41
  becoming a Liquidated Home Loan of any Home Loan pursuant to the terms of this Servicing
  Agreement (including without limitation Sections 2.03, 3.15 and 3.16) will be applied in the
  following order of priority: first, to the Master Servicer or the related Subservicer, all
  Servicing Fees payable therefrom to the Payment Date on which such amounts are to be
  deposited in the Payment Account; second, as Interest Collections, accrued and unpaid
  interest on the related Home Loan, at the Net Loan Rate to the Payment Date on which such
  amounts are to be deposited in the Payment Account; and third, as Principal Collections, as
  a recovery of principal on the Home Loan.

           Liquidation Proceeds with respect to a Liquidated Home Loan will be applied in the
  following order of priority: first, to reimburse the Master Servicer or the related
  Subservicer in accordance with this Section 3.07 for any Liquidation Expenses; second, to
  the Master Servicer or the related Subservicer, all unpaid Servicing Fees through the date
  of receipt of the final Liquidation Proceeds; third, as Principal Collections, as a recovery
  of principal on the Home Loan, up to an amount equal to the Loan Balance of the related Home
  Loan immediately prior to the date it became a Liquidated Home Loan; fourth, as Interest
  Collections, accrued and unpaid interest on the related Home Loan at the Net Loan Rate
  through the date of receipt of the final Liquidation Proceeds; and fifth, to Foreclosure
  Profits.

          Proceeds and other recoveries from a Home Loan after it becomes a Liquidated Home
  Loan will be applied in the following order of priority: first, to reimburse the Master
  Servicer or the related Subservicer in accordance with this Section 3.07 for any expenses
  previously unreimbursed from Liquidation Proceeds or otherwise; second, to the Master
  Servicer or the related Subservicer, all unpaid Servicing Fees payable thereto through the
  date of receipt of the proceeds previously unreimbursed from Liquidation Proceeds or
  otherwise; third, as Interest Collections, up to an amount equal to the sum of (a) the Loan
  Balance of the related Home Loan immediately prior to the date it became a Liquidated Home
  Loan, less any Net Liquidation Proceeds previously received with respect to such Home Loan
  and applied as a recovery of principal, and (b) accrued and unpaid interest on the related
  Home Loan at the Net Loan Rate through the date it became a Liquidation Home Loan; and
  fourth, to Foreclosure Profits.

  Section 3.08.    Issuer and Indenture Trustee to Cooperate. On or before each Payment Date,
  the Master Servicer will notify the Indenture Trustee or the Custodian, with a copy to the
  Issuer, of the termination of or the payment in full and the termination of any Home Loan
  during the preceding Collection Period. Upon receipt of payment in full, the Master
  Servicer is authorized to execute, pursuant to the authorization contained in Section 3.01,
  if the assignments of Mortgage have been recorded if required under the Home Loan Purchase
  Agreement, an instrument of satisfaction regarding the related Mortgage, which instrument of
  satisfaction shall be recorded by the Master Servicer if required by applicable law and be
  delivered to the Person entitled thereto, and to cause the removal from the registration on
  the MERS(R)System of such Mortgage, if applicable. It is understood and agreed that any
  expenses incurred in connection with such instrument of satisfaction or transfer shall be
  reimbursed from amounts deposited in the Custodial Account. From time to time and as
  appropriate for the servicing or foreclosure of any Home Loan, the Indenture Trustee or the
  Custodian shall, upon request of the Master Servicer and delivery to the Indenture Trustee
  or Custodian, with a copy to the Issuer, of a Request for Release, signed by a Servicing
  Officer, release or cause to be released the related Mortgage File to the Master Servicer
  and the Issuer or Indenture Trustee shall promptly execute such documents, in the forms
  provided by the Master Servicer, as shall be necessary for the prosecution of any such
  proceedings or the taking of other servicing actions. Such trust receipt shall obligate the
  Master Servicer to return the Mortgage File to the Indenture Trustee or the Custodian (as
  specified in such receipt) when the need therefor by the Master Servicer no longer exists
  unless the Home Loan shall be liquidated, in which case, upon receipt of a certificate of a
  Servicing Officer similar to that hereinabove specified, the trust receipt shall be released
  to the Master Servicer.

          In order to facilitate the foreclosure of the Mortgage securing any Home Loan that is
  in default following recordation of the related Assignment of Mortgage in accordance with
  the provisions of the Home Loan Purchase Agreement, the Indenture Trustee or the Issuer
  shall, if so requested in writing by the Master Servicer, promptly execute an appropriate
  assignment in the form provided by the Master Servicer to assign such Home Loan for the
  purpose of collection to the Master Servicer (any such assignment shall unambiguously
  indicate that the assignment is for the purpose of collection only), and, upon such
  assignment, such assignee for collection will thereupon bring all required actions in its

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          15/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage17  17of
                                                                                                              of41
                                                                                                                 41
  own name and otherwise enforce the terms of the Home Loan and deposit or credit the Net
  Liquidation Proceeds, exclusive of Foreclosure Profits, received with respect thereto in the
  Custodial Account. In the event that all delinquent payments due under any such Home Loan
  are paid by the Mortgagor and any other defaults are cured, then the assignee for collection
  shall promptly reassign such Home Loan to the Indenture Trustee and return all Related
  Documents to the place where the related Mortgage File was being maintained.

          In connection with the Issuer's obligation to cooperate as provided in this Section
  3.08 and all other provisions of this Servicing Agreement requiring the Issuer to authorize
  or permit any actions to be taken with respect to the Home Loans, the Indenture Trustee, as
  pledgee of the Home Loans and as assignee of record of the Home Loans on behalf of the
  Issuer pursuant to Section 3.13 of the Indenture, expressly agrees, on behalf of the Issuer,
  to take all such actions on behalf of the Issuer and to promptly execute and return all
  instruments reasonably required by the Master Servicer in connection therewith; provided
  that if the Master Servicer shall request a signature of the Indenture Trustee, on behalf of
  the Issuer, the Master Servicer shall deliver to the Indenture Trustee an Officer's
  Certificate stating that such signature is necessary or appropriate to enable the Master
  Servicer to carry out its servicing and administrative duties under this Servicing
  Agreement.

  Section 3.09.    Servicing Compensation; Payment of Certain Expenses by Master Servicer. The
  Master Servicer shall be entitled to receive the Master Servicing Fee in accordance with
  Sections 3.02 and 3.03 as compensation for its services in connection with servicing the
  Home Loans. Moreover, additional servicing compensation in the form of late payment
  charges, investment income on amounts in the Custodial Account or the Payment Account and
  other receipts not required to be deposited in the Custodial Account as specified in Section
  3.02 shall be retained by the Master Servicer. The Master Servicer shall be required to pay
  all expenses incurred by it in connection with its activities hereunder (including payment
  of all other fees and expenses not expressly stated hereunder to be for the account of the
  Securityholders, including, without limitation, the fees and expenses of the Owner Trustee,
  Indenture Trustee and any Custodian) and shall not be entitled to reimbursement therefor.

  Section 3.10.    Annual Statement as to Compliance. (a) The Master Servicer will deliver to
  the Depositor and the Indenture Trustee on or before the earlier of (a) March 31 of each
  year or (b) with respect to any calendar year during which the Depositor's annual report on
  Form 10-K is required to be filed in accordance with the Exchange Act and the rules and
  regulations of the Commission, the date on which the annual report on Form 10-K is required
  to be filed in accordance with the Exchange Act and the rules and regulations of the
  Commission, a servicer compliance certificate, signed by an authorized officer of the Master
  Servicer, as described in Item 1123 of Regulation AB, to the effect that:

  (i)       A review of the Master Servicer's activities during the reporting period and of its
            performance under this Servicing Agreement has been made under such officer's
            supervision.

  (ii)      To the best of such officer's knowledge, based on such review, the Master Servicer
            has fulfilled all of its obligations under this Servicing Agreement in all materials
            respects throughout the reporting period or, if there has been a failure to fulfill
            any such obligation in any material respect, specifying each such failure known to
            such officer and the nature and status thereof.

          The Master Servicer shall use commercially reasonable efforts to obtain from all
  other parties participating in the servicing function any additional certifications required
  under Item 1123 of Regulation AB to the extent required to be included in a Report on Form
  10-K; provided, however, that a failure to obtain such certifications shall not be a breach
  of the Master Servicer's duties hereunder if any such party fails to deliver such a
  certification.

  (b)     The Master Servicer shall deliver to the Issuer and the Indenture Trustee, promptly
  after having obtained knowledge thereof, but in no event later than five Business Days
  thereafter, written notice by means of an Officer's Certificate of any event which with the
  giving of notice or the lapse of time or both, would become a Servicing Default.

  Section 3.11.    Annual Independent Public Accountants' Servicing Report. On or before the
  earlier of (a) March 31 of each year or (b) with respect to any calendar year during which
  the Depositor's annual report on Form 10-K is required to be filed in accordance with the

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          16/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage18  18of
                                                                                                              of41
                                                                                                                 41
  Exchange Act and the rules and regulations of the Commission, the date on which the annual
  report is required to be filed in accordance with the Exchange Act and the rules and
  regulations of the Commission, the Master Servicer at its expense shall cause a firm of
  independent public accountants, which shall be members of the American Institute of
  Certified Public Accountants, to furnish a report to the Depositor and the Indenture Trustee
  the attestation required under Item 1122(b) of Regulation AB. In rendering such statement,
  such firm may rely, as to matters relating to the direct servicing of home loans by
  Subservicers, upon comparable statements for examinations conducted by independent public
  accountants substantially in accordance with standards established by the American Institute
  of Certified Public Accountants (rendered within one year of such statement) with respect to
  such Subservicers.

  Section 3.12.    Access to Certain Documentation and Information Regarding the Home Loans.
  Whenever required by statute or regulation, the Master Servicer shall provide to any
  Securityholder upon reasonable request (or a regulator for a Securityholder) or the
  Indenture Trustee, reasonable access to the documentation regarding the Home Loans such
  access shall be afforded without charge but only upon reasonable request and during normal
  business hours at the offices of the Master Servicer. Nothing in this Section 3.12 shall
  derogate from the obligation of the Master Servicer to observe any applicable law
  prohibiting disclosure of information regarding the Mortgagors and the failure of the Master
  Servicer to provide access as provided in this Section 3.12 as a result of such obligation
  shall not constitute a breach of this Section 3.12.

  Section 3.13.    Maintenance of Certain Servicing Insurance Policies. The Master Servicer
  shall during the term of its service as servicer maintain in force (i) a policy or policies
  of insurance covering errors and omissions in the performance of its obligations as master
  servicer hereunder and (ii) a fidelity bond in respect of its officers, employees or
  agents. Each such policy or policies and fidelity bond shall be at least equal to the
  coverage that would be required by FNMA or FHLMC, whichever is greater, for Persons
  performing servicing for loans similar to the Home Loans purchased by such entity.

  Section 3.14.    Information Required by the Internal Revenue Service and Reports of
  Foreclosures and Abandonments of Mortgaged Property. The Master Servicer shall prepare and
  deliver all federal and state information reports when and as required by all applicable
  state and federal income tax laws. In particular, with respect to the requirement under
  Section 6050J of the Code to the effect that the Master Servicer or Subservicer shall make
  reports of foreclosures and abandonments of any mortgaged property for each year beginning
  in 2006, the Master Servicer or Subservicer shall file reports relating to each instance
  occurring during the previous calendar year in which the Master Servicer (i) on behalf of
  the Issuer, acquires an interest in any Mortgaged Property through foreclosure or other
  comparable conversion in full or partial satisfaction of a Home Loan, or (ii) knows or has
  reason to know that any Mortgaged Property has been abandoned. The reports from the Master
  Servicer or Subservicer shall be in form and substance sufficient to meet the reporting
  requirements imposed by Section 6050J and Section 6050H (reports relating to mortgage
  interest received) of the Code.

  Section 3.15.    Optional Repurchase of Defaulted Home Loans. Notwithstanding any provision
  in Section 3.07 to the contrary, the Master Servicer, at its option and in its sole
  discretion, may repurchase any Home Loan delinquent in payment for a period of 90 days or
  longer for a price equal to the Repurchase Price.

  Section 3.16.    Limited Home Loan Repurchase Right. The Limited Repurchase Right Holder
  will have the irrevocable option at any time to purchase any of the Home Loans at the
  Repurchase Price, up to a maximum of five Home Loans. In the event that this option is
  exercised as to any five Home Loans in the aggregate, this option will thereupon terminate.
  If at any time the Limited Repurchase Right Holder makes a payment to the Custodial Account
  covering the amount of the Repurchase Price for such a Home Loan, and the Limited Repurchase
  Right Holder provides to the Indenture Trustee a certification signed by a Servicing Officer
  stating that the amount of such payment has been deposited in the Custodial Account, then,
  at the request of the Limited Repurchase Right Holder, the Indenture Trustee shall execute
  the assignment of such Home Loan, without recourse, to the Limited Repurchase Right Holder
  which shall succeed to all the Indenture Trustee's right, title and interest in and to such
  Home Loan, and all security and documents relative thereto. Such assignment shall be an
  assignment outright and not for security. The Limited Repurchase Right Holder will
  thereupon own such Mortgage, and all such security and documents, free of any further
  obligation to the Indenture Trustee with respect thereto.

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          17/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage19  19of
                                                                                                              of41
                                                                                                                 41
  ARTICLE IV

                                                  SERVICING CERTIFICATE

  Section 4.01.    Statements to Securityholders. (a) With respect to each Payment Date, on
  the Business Day following the related Determination Date, the Master Servicer shall forward
  to the Indenture Trustee and the Indenture Trustee pursuant to Section 3.26 of the Indenture
  shall forward or cause to be forwarded by mail or otherwise make available electronically at
  www.jpmorgan.com/sfr to each Certificateholder, Noteholder, the Depositor, the Owner
  Trustee, the Certificate Paying Agent and each Rating Agency, a statement setting forth the
  following information (the "Servicing Certificate") as to the Notes and Certificates, to the
  extent applicable:

  (i)       the applicable Record Date, Determination Date and Payment Date;

  (ii)      the aggregate amount of payments received with respect to the Home Loans, including
            prepayment amounts;

  (iii)     the Servicing Fee and Subservicing Fee payable to the Master Servicer and the
            Subservicer;

  (iv)      the amount of any other fees or expenses paid, and the identity of the party
            receiving such fees or expenses;

  (v)       the aggregate amount of (a) Interest Collections, (b) Principal Collections and (c)
            Substitution Adjustment Amounts for such Collection Period;

  (vi)      (a) the amount of such distribution to the Securityholders of such Class applied to
            reduce the Note Balance or Certificate Principal Balance thereof, and (b) the
            aggregate amount included therein representing Principal Prepayments;

  (vii)     the amount of such distribution to Holders of such Class of Securities allocable to
            interest;

  (viii)    if the distribution to the Holders of such Class of Securities is less than the full
            amount that would be distributable to such Holders if there were sufficient funds
            available therefor, the amount of the shortfall;

  (ix)      the aggregate Note Balance or Certificate Principal Balance of each Class of
            Securities, the Senior Enhancement Percentage and each of the related Subordination
            Percentages, before and after giving effect to the amounts distributed on such
            Payment Date, separately identifying any reduction thereof due to Liquidation Loss
            Amounts other than pursuant to an actual distribution of principal;

  (x)       the Note Rate for each Class of Notes for such Payment Date, separately identifying
            LIBOR for such Payment Date, if applicable.

  (xi)      the weighted average remaining term to maturity of the Home Loans after giving effect
            to the amounts distributed on such Payment Date;

  (xii)     the weighted average Loan Rates of the Home Loans after giving effect to the amounts
            distributed on such Payment Date;

  (xiii)    the percentage of the outstanding principal balances of the Senior Notes after giving
            effect to the distributions on that Payment Date;

  (xiv)     the number and Pool Balance of the Home Loans after giving effect to the distribution
            of principal on such Payment Date and the number of Home Loans at the beginning and
            end of the preceding Collection Period;

  (xv)      on the basis of the most recent reports furnished to it by Sub-Servicers, the number
            and aggregate Loan Balances of Home Loans (a) as to which the Monthly Payment is
            Delinquent 30-59 days, 60-89 days and 90 or more days, respectively, (b) that are
            foreclosed, (c) that have become REO and (d) that have been finally liquidated due to
            being 180 days or more delinquent, in each case as of the end of the related

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          18/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage20  20of
                                                                                                              of41
                                                                                                                 41
            Collection Period; provided, however, that such information will not be provided on
            the statements relating to the first Payment Date;

  (xvi)     the aggregate Liquidation Loss Amounts with respect to the related Collection Period,
            the amount of any Liquidation Loss Payment Amounts with respect to the Notes, and the
            aggregate of the Liquidation Loss Amounts from all Collection Periods to date
            expressed as dollars and as a percentage of the aggregate Cut-off Date Loan Balance;

  (xvii)    any material modifications, extensions or waivers to the terms of the Home Loans
            during the Collection Period or that have cumulatively become material over time;

  (xviii) any material breaches of Home Loan representations or warranties or covenants in the
          Home Loan Purchase Agreement.

  (xix)     the related subordinate Principal Payment Amount;

  (xx)      the number, aggregate principal balance and book value of any REO properties;

  (xxi)     the aggregate accrued interest remaining unpaid, if any, for each Class of
            Securities, after giving effect to the distribution made on such Payment Date;

  (xxii)    (a) the number and principal amount of release agreements pursuant to Section
            3.05(b)(iv) entered into during the calendar year and since the Closing Date, stated
            separately, for the Home Loans and, the aggregate outstanding principal amount of
            such release agreements expressed as a percentage of the Pool Balance with
            information provided separately with respect to all Unsecured Loans and (b) the
            number and principal amount of Capitalization Workouts pursuant to Section 3.02(a)(v)
            entered into since the Closing Date;

  (xxiii) the aggregate amount recovered during the related Collection Period consisting of all
          subsequent recoveries on any Home Loan that was 180 days or more delinquent;

  (xxiv)    the related Senior Enhancement Percentage for such Payment Date;

  (xxv)     the aggregate amount of any recoveries on previously foreclosed loans from Sellers
            due to a breach of a representation or warranty assigned to the Trustee;

  (xxvi)    the amount, if any, to be paid by a Derivative Counterparty under a Derivative
            Contract;

  (xxvii) whether or not a Trigger Event has occurred; and

  (xxviii)         the Outstanding Reserve Amount and the Reserve Amount Target immediately
            following such Payment Date.

          In the case of information furnished pursuant to clauses (vi) and (vii) above, the
  amounts shall be expressed as an aggregate dollar amount per Note or Certificate, as
  applicable, with a $1,000 denomination.

  (b)     In addition, with respect to each Payment Date, on the Business Day following the
  related Determination Date, the Master Servicer shall forward to the Rating Agencies the
  following information for each Capitalization Workout entered into during the related
  Collection Period:

  (i)       the original Home Loan amount;

  (ii)      the Home Loan amount after the Capitalization Workout;

  (iii)     the original Monthly Payment amount;

  (iv)      the Monthly Payment amount after the Capitalization Workout;

  (v)       the Capitalized Amount as defined in Section 3.02(a)(v) herein;

  (vi)      the Combined Loan-to-Value Ratio prior to the Capitalization Workout;


https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          19/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage21  21of
                                                                                                              of41
                                                                                                                 41
  (vii)     the Combined Loan-to-Value Ratio after the Capitalization Workout; and

  (viii)    if an appraisal was used in determining the Combined Loan-to-Value Ratio referred to
            in (vii) above, the type and date of appraisal.

          The Master Servicer shall also forward to the Indenture Trustee any other information
  reasonably requested by the Indenture Trustee necessary to make distributions pursuant to
  Section 3.05 of the Indenture. Prior to the close of business on the Business Day next
  succeeding each Determination Date, the Master Servicer shall furnish a written statement to
  the Certificate Paying Agent and the Indenture Trustee setting forth the aggregate amounts
  required to be withdrawn from the Custodial Account and deposited into the Payment Account
  on the Business Day preceding the related Payment Date pursuant to Section 3.03. The
  determination by the Master Servicer of such amounts shall, in the absence of obvious error,
  be presumptively deemed to be correct for all purposes hereunder and the Owner Trustee and
  Indenture Trustee shall be protected in relying upon the same without any independent check
  or verification. In addition, upon the Issuer's written request, the Master Servicer shall
  promptly furnish information reasonably requested by the Issuer that is reasonably available
  to the Master Servicer to enable the Issuer to perform its federal and state income tax
  reporting obligations.

  Section 4.02.    Tax Reporting. So long as 100% of the Certificates are owned by the same
  person, then no separate federal and state income tax returns and information returns or
  reports will be filed with respect to the Issuer, and the Issuer will be treated as an
  entity disregarded from the 100% Certificateholder.

  Section 4.03.    Calculation of Adjusted Issue Price. The Master Servicer shall calculate
  the Adjusted Issue Price for purposes of calculating the Termination Price.

  Section 4.04.         Exchange Act Reporting.

  (a)     The Master Servicer shall, on behalf of the Depositor and in respect of the Trust
  Estate, sign and cause to be filed with the Commission any periodic reports required to be
  filed under the provisions of the Exchange Act, and the rules and regulations of the
  Commission thereunder including, without limitation, reports on Form 10-K, Form 10-D and
  Form 8-K. In connection with the preparation and filing of such periodic reports, the
  Indenture Trustee shall timely provide to the Master Servicer (I) a list of Securityholders
  as shown on the Register as of the end of each calendar year, (II) copies of all pleadings,
  other legal process and any other documents relating to any claims, charges or complaints
  involving the Indenture Trustee, as trustee hereunder, or the Trust Estate that are received
  by the Indenture Trustee, (III) notice of all matters that, to the actual knowledge of a
  Responsible Officer of the Indenture Trustee, have been submitted to a vote of the
  Securityholders, other than those matters that have been submitted to a vote of the
  Securityholders at the request of the Depositor or the Master Servicer, and (IV) notice of
  any failure of the Indenture Trustee to make any distribution to the Securityholders as
  required pursuant to this Agreement. Neither the Master Servicer nor the Indenture Trustee
  shall have any liability with respect to the Master Servicer's failure to properly prepare
  or file such periodic reports resulting from or relating to the Master Servicer's inability
  or failure to obtain any information not resulting from the Master Servicer's own negligence
  or willful misconduct

  (b)      Any Form 10-K filed with the Commission in connection with this Section 4.04 shall
  include:

  (i)       A certification, signed by the senior officer in charge of the servicing functions of
            the Master Servicer, in the form attached as Exhibit D hereto or such other form as
            may be required or permitted by the Commission (the "Form 10-K Certification"), in
            compliance with Rules 13a-14 and 15d-14 under the Exchange Act and any additional
            directives of the Commission.

  (ii)      A report regarding its assessment of compliance during the preceding calendar year
            with all applicable servicing criteria set forth in relevant Commission regulations
            with respect to mortgage-backed securities transactions taken as a whole involving
            the Master Servicer that are backed by the same types of assets as those backing the
            certificates, as well as similar reports on assessment of compliance received from
            other parties participating in the servicing function as required by relevant
            Commission regulations, as described in Item 1122(a) of Regulation AB. The Master

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          20/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage22  22of
                                                                                                              of41
                                                                                                                 41
            Servicer shall obtain from all other parties participating in the servicing function
            any required certifications.

  (iii)     With respect to each assessment report described immediately above, a report by a
            registered public accounting firm that attests to, and reports on, the assessment
            made by the asserting party, as set forth in relevant Commission regulations, as
            described in Regulation 1122(b) of Regulation AB and Section 3.11.

  (iv)      The servicer compliance certificate required to be delivered pursuant Section 3.10.

  (c)     In connection with the Form 10-K Certification, the Indenture Trustee shall provide
  the Master Servicer with a back-up certification substantially in the form attached hereto
  as Exhibit E.

  (d)     This Section 4.04 may be amended in accordance with this Servicing Agreement without
  the consent of the Securityholders.

  (e)     The Indenture Trustee shall make available on the Indenture Trustee's internet
  website each of the reports filed with the Commission by or on behalf of the Depositor under
  the Exchange Act, as soon as reasonably practicable upon delivery of such reports to the
  Indenture Trustee.

  ARTICLE V

                                                      PAYMENT ACCOUNT

  Section 5.01.    Payment Account. The Indenture Trustee shall establish and maintain a
  Payment Account entitled "JPMorgan Chase Bank, National Association, as Indenture Trustee,
  for the benefit of the Securityholders and the Certificate Paying Agent pursuant to the
  Indenture, dated as of March 29, 2006, between Home Loan Trust 2006-HI1 and JPMorgan Chase
  Bank, National Association". The Payment Account shall be an Eligible Account. On each
  Payment Date, amounts on deposit in the Payment Account will be distributed by the Indenture
  Trustee in accordance with Section 3.05 of the Indenture. The Indenture Trustee shall, upon
  written request from the Master Servicer, invest or cause the institution maintaining the
  Payment Account to invest the funds in the Payment Account in Permitted Investments
  designated in the name of the Indenture Trustee, which shall mature not later than the
  Business Day next preceding the Payment Date next following the date of such investment
  (except that (i) any investment in the institution with which the Payment Account is
  maintained or a fund for which such institution serves as custodian may mature on such
  Payment Date and (ii) any other investment may mature on such Payment Date if the Indenture
  Trustee shall advance funds on such Payment Date to the Payment Account in the amount
  payable on such investment on such Payment Date, pending receipt thereof to the extent
  necessary to make distributions on the Securities) and shall not be sold or disposed of
  prior to maturity. All income and gain realized from any such investment shall be for the
  benefit of the Master Servicer and shall be subject to its withdrawal or order from time to
  time. The amount of any losses incurred in respect of any such investments shall be
  deposited in the Payment Account by the Master Servicer out of its own funds immediately as
  realized.

  ARTICLE VI

                                                   THE MASTER SERVICER

  Section 6.01.    Liability of the Master Servicer. The Master Servicer shall be liable in
  accordance herewith only to the extent of the obligations specifically imposed upon and
  undertaken by the Master Servicer herein.

  Section 6.02.    Merger or Consolidation of, or Assumption of the Obligations of, the Master
  Servicer. Any corporation into which the Master Servicer may be merged or converted or with
  which it may be consolidated, or any corporation resulting from any merger, conversion or
  consolidation to which the Master Servicer shall be a party, or any corporation succeeding
  to the business of the Master Servicer, shall be the successor of the Master Servicer,
  hereunder, without the execution or filing of any paper or any further act on the part of
  any of the parties hereto, anything herein to the contrary notwithstanding.

            The Master Servicer may assign its rights and delegate its duties and obligations

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          21/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage23  23of
                                                                                                              of41
                                                                                                                 41
  under this Servicing Agreement; provided that the Person accepting such assignment or
  delegation shall be a Person which is qualified to service Home Loans is reasonably
  satisfactory to the Indenture Trustee (as pledgee of the Home Loans) and the Issuer, is
  willing to service the Home Loans and executes and delivers to the Indenture Trustee and the
  Issuer an agreement in form and substance reasonably satisfactory to the Indenture Trustee
  and the Issuer, which contains an assumption by such Person of the due and punctual
  performance and observance of each covenant and condition to be performed or observed by the
  Master Servicer under this Servicing Agreement; provided further that each Rating Agency's
  rating of the Securities in effect immediately prior to such assignment and delegation will
  not be qualified, reduced, or withdrawn as a result of such assignment and delegation (as
  evidenced by a letter to such effect from each Rating Agency), and provided further that the
  Owner Trustee receives an Opinion of Counsel to the effect that such assignment or
  delegation shall not cause the Owner Trust to be treated as a corporation for federal or
  state income tax purposes.

  Section 6.03.    Limitation on Liability of the Master Servicer and Others. Neither the
  Master Servicer nor any of the directors or officers or employees or agents of the Master
  Servicer shall be under any liability to the Issuer, the Owner Trustee, the Indenture
  Trustee or the Securityholders for any action taken or for refraining from the taking of any
  action in good faith pursuant to this Servicing Agreement, provided, however, that this
  provision shall not protect the Master Servicer or any such Person against any liability
  which would otherwise be imposed by reason of its willful misfeasance, bad faith or gross
  negligence in the performance of its duties hereunder or by reason of its reckless disregard
  of its obligations and duties hereunder. The Master Servicer and any director or officer or
  employee or agent of the Master Servicer may rely in good faith on any document of any kind
  prima facie properly executed and submitted by any Person respecting any matters arising
  hereunder. The Master Servicer and any director or officer or employee or agent of the
  Master Servicer shall be indemnified by the Issuer and held harmless against any loss,
  liability or expense incurred in connection with any legal action relating to this Servicing
  Agreement or the Securities, including any amount paid to the Owner Trustee or the Indenture
  Trustee pursuant to Section 6.06(b), other than any loss, liability or expense incurred by
  reason of its willful misfeasance, bad faith or gross negligence in the performance of its
  duties hereunder or by reason of its reckless disregard of its obligations and duties
  hereunder. The Master Servicer shall not be under any obligation to appear in, prosecute or
  defend any legal action which is not incidental to its duties to service the Home Loans in
  accordance with this Servicing Agreement, and which in its opinion may involve it in any
  expense or liability; provided, however, that the Master Servicer may in its sole discretion
  undertake any such action which it may deem necessary or desirable in respect of this
  Servicing Agreement, and the rights and duties of the parties hereto and the interests of
  the Securityholders. In such event, the reasonable legal expenses and costs of such action
  and any liability resulting therefrom shall be expenses, costs and liabilities of the
  Issuer, and the Master Servicer shall be entitled to be reimbursed therefor. The Master
  Servicer's right to indemnity or reimbursement pursuant to this Section 6.03 shall survive
  any resignation or termination of the Master Servicer pursuant to Section 6.04 or 7.01 with
  respect to any losses, expenses, costs or liabilities arising prior to such resignation or
  termination (or arising from events that occurred prior to such resignation or termination).

  Section 6.04.    Master Servicer Not to Resign. Subject to the provisions of Section 6.02,
  the Master Servicer shall not resign from the obligations and duties hereby imposed on it
  except (i) upon determination that the performance of its obligations or duties hereunder
  are no longer permissible under applicable law or are in material conflict by reason of
  applicable law with any other activities carried on by it or its subsidiaries or Affiliates,
  the other activities of the Master Servicer so causing such a conflict being of a type and
  nature carried on by the Master Servicer or its subsidiaries or Affiliates at the date of
  this Servicing Agreement or (ii) upon satisfaction of the following conditions: (a) the
  Master Servicer shall have proposed a successor servicer to the Issuer and the Indenture
  Trustee in writing and such proposed successor servicer is reasonably acceptable to the
  Issuer and the Indenture Trustee; and (b) each Rating Agency shall have delivered a letter
  to the Issuer and the Indenture Trustee prior to the appointment of the successor servicer
  stating that the proposed appointment of such successor servicer as Master Servicer
  hereunder will not result in the reduction or withdrawal of the then current rating of the
  Securities, provided, however, that no such resignation by the Master Servicer shall become
  effective until such successor servicer or, in the case of (i) above, the Indenture Trustee,
  as pledgee of the Home Loans, shall have assumed the Master Servicer's responsibilities and
  obligations hereunder or the Indenture Trustee, as pledgee of the Home Loans, shall have
  designated a successor servicer in accordance with Section 7.02. Any such resignation shall

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          22/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage24  24of
                                                                                                              of41
                                                                                                                 41
  not relieve the Master Servicer of responsibility for any of the obligations specified in
  Sections 7.01 and 7.02 as obligations that survive the resignation or termination of the
  Master Servicer. Any such determination permitting the    resignation of the Master Servicer
  shall be evidenced by an Opinion of Counsel to such effect delivered to the Indenture
  Trustee.

  Section 6.05.    Delegation of Duties. In the ordinary course of business, the Master
  Servicer at any time may delegate any of its duties hereunder to any Person, including any
  of its Affiliates, who agrees to conduct such duties in accordance with standards comparable
  to those with which the Master Servicer complies pursuant to Section 3.01. Such delegation
  shall not relieve the Master Servicer of its liabilities and responsibilities with respect
  to such duties and shall not constitute a resignation within the meaning of Section 6.04.

  Section 6.06.    Master Servicer to Pay Indenture Trustee's and Owner Trustee's Fees and
  Expenses; Indemnification. (a) The Master Servicer covenants and agrees to pay to the
  Owner Trustee, the Indenture Trustee and any co-trustee of the Indenture Trustee or the
  Owner Trustee from time to time, and the Owner Trustee, the Indenture Trustee and any such
  co-trustee shall be entitled to, reasonable compensation (which shall not be limited by any
  provision of law in regard to the compensation of a trustee of an express trust) for all
  services rendered by each of them in the execution of the trusts created under the Trust
  Agreement and the Indenture and in the exercise and performance of any of the powers and
  duties under the Trust Agreement or the Indenture, as the case may be, of the Owner Trustee,
  the Indenture Trustee and any co-trustee, and the Master Servicer will pay or reimburse the
  Indenture Trustee and any co-trustee upon request for all reasonable expenses, disbursements
  and advances incurred or made by the Indenture Trustee or any co-trustee in accordance with
  any of the provisions of this Servicing Agreement or the Indenture except any such expense,
  disbursement or advance as may arise from its negligence, willful misfeasance or bad faith.

  (b)     The Master Servicer agrees to indemnify the Indenture Trustee and the Owner Trustee
  for, and to hold the Indenture Trustee and the Owner Trustee, as the case may be, harmless
  against, any loss, liability or expense incurred without negligence, bad faith or willful
  misconduct on the part of the Indenture Trustee or the Owner Trustee, as the case may be,
  arising out of, or in connection with, the acceptance and administration of the Issuer and
  the assets thereof, including the costs and expenses (including reasonable legal fees and
  expenses) of defending the Indenture Trustee or the Owner Trustee, as the case may be,
  against any claim in connection with the exercise or performance of any of its powers or
  duties under any Basic Document (including, without limitation, any claim against the
  Indenture Trustee or the Owner Trustee alleging a violation of the Homeownership and Equity
  Protection Act of 1994, as amended), provided that:

  (i)       with respect to any such claim, the Indenture Trustee or Owner Trustee, as the case
            may be, shall have given the Master Servicer written notice thereof promptly after
            the Indenture Trustee or Owner Trustee, as the case may be, shall have actual
            knowledge thereof;

  (ii)      while maintaining control over its own defense, the Issuer, the Indenture Trustee or
            Owner Trustee, as the case may be, shall cooperate and consult fully with the Master
            Servicer in preparing such defense; and

  (iii)     notwithstanding anything in this Servicing Agreement to the contrary, the Master
            Servicer shall not be liable for settlement of any claim by the Indenture Trustee or
            the Owner Trustee, as the case may be, entered into without the prior consent of the
            Master Servicer.

  No termination of this Servicing Agreement shall affect the obligations created by this
  Section 6.06 of the Master Servicer to indemnify the Indenture Trustee and the Owner Trustee
  under the conditions and to the extent set forth herein.

          Notwithstanding the foregoing, the indemnification provided by the Master Servicer in
  this Section 6.06(b) shall not be available (a) for any loss, liability or expense of the
  Indenture Trustee or the Owner Trustee, including the costs and expenses of defending itself
  against any claim, incurred in connection with any actions taken by the Indenture Trustee or
  the Owner Trustee at the direction of the Noteholders or Certificateholders, as the case may
  be, pursuant to the terms of this Servicing Agreement or (b) where indemnification by the
  Indenture Trustee is required pursuant to Section 9.05(a).


https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          23/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage25  25of
                                                                                                              of41
                                                                                                                 41
  ARTICLE VII

                                                           DEFAULT

  Section 7.01.    Servicing Default.              If any one of the following events ("Servicing Default")
  shall occur and be continuing:

  (i)       Any failure by the Master Servicer to deposit in the Custodial Account or to remit to
            the Paying Agent for deposit in the Payment Account any deposit required to be made
            under the terms of this Servicing Agreement which continues unremedied for a period
            of five Business Days after the date upon which written notice of such failure shall
            have been given to the Master Servicer by the Issuer or the Indenture Trustee; or

  (ii)      Failure on the part of the Master Servicer duly to observe or perform in any material
            respect any other covenants or agreements of the Master Servicer set forth in the
            Securities or in this Servicing Agreement, which failure, in each case, materially
            and adversely affects the interests of Securityholders and which continues unremedied
            for a period of 45 days after the date on which written notice of such failure,
            requiring the same to be remedied, and stating that such notice is a "Notice of
            Default" hereunder, shall have been given to the Master Servicer by the Issuer or the
            Indenture Trustee; or

  (iii)     The entry against the Master Servicer of a decree or order by a court or agency or
            supervisory authority having jurisdiction in the premises for the appointment of a
            trustee, conservator, receiver or liquidator in any insolvency, conservatorship,
            receivership, readjustment of debt, marshalling of assets and liabilities or similar
            proceedings, or for the winding up or liquidation of its affairs, and the continuance
            of any such decree or order undischarged or unstayed and in effect for a period of 60
            consecutive days; or

  (iv)    The Master Servicer shall voluntarily go into liquidation, consent to the appointment
          of a conservator, receiver, liquidator or similar person in any insolvency,
          readjustment of debt, marshalling of assets and liabilities or similar proceedings of
          or relating to the Master Servicer or of or relating to all or substantially all of
          its property, or a decree or order of a court, agency or supervisory authority having
          jurisdiction in the premises for the appointment of a conservator, receiver,
          liquidator or similar person in any insolvency, readjustment of debt, marshalling of
          assets and liabilities or similar proceedings, or for the winding-up or liquidation
          of its affairs, shall have been entered against the Master Servicer and such decree
          or order shall have remained in force undischarged, unbonded or unstayed for a period
          of 60 days; or the Master Servicer shall admit in writing its inability to pay its
          debts generally as they become due, file a petition to take advantage of any
          applicable insolvency or reorganization statute, make an assignment for the benefit
          of its creditors or voluntarily suspend payment of its obligations.
  Then, and in every such case, so long as a Servicing Default shall not have been remedied by
  the Master Servicer, either the Issuer or the Indenture Trustee, by notice then given in
  writing to the Master Servicer may terminate all of the rights and obligations of the Master
  Servicer as servicer under this Servicing Agreement other than its right to receive
  servicing compensation and expenses for servicing the Home Loans hereunder during any period
  prior to the date of such termination and the Issuer or the Indenture Trustee. Any such
  notice to the Master Servicer shall also be given to each Rating Agency and the Issuer. On
  or after the receipt by the Master Servicer of such written notice, all authority and power
  of the Master Servicer under this Servicing Agreement, whether with respect to the
  Securities or the Home Loans or otherwise, shall pass to and be vested in the Indenture
  Trustee as successor Master Servicer, pursuant to and under this Section 7.01; and, without
  limitation, the Indenture Trustee is hereby authorized and empowered to execute and deliver,
  on behalf of the Master Servicer, as attorney-in-fact or otherwise, any and all documents
  and other instruments, and to do or accomplish all other acts or things necessary or
  appropriate to effect the purposes of such notice of termination, whether to complete the
  transfer and endorsement of each Home Loan and related documents, or otherwise. The Master
  Servicer agrees to cooperate with the Indenture Trustee in effecting the termination of the
  responsibilities and rights of the Master Servicer hereunder, including, without limitation,
  the transfer to the Indenture Trustee for the administration by it of all cash amounts
  relating to the Home Loans that shall at the time be held by the Master Servicer and to be
  deposited by it in the Custodial Account, or that have been deposited by the Master Servicer
  in the Custodial Account or thereafter received by the Master Servicer with respect to the

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          24/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage26  26of
                                                                                                              of41
                                                                                                                 41
  Home Loans. All reasonable costs and expenses (including, but not limited to, attorneys'
  fees) incurred in connection with amending this Servicing Agreement to reflect such
  succession as Master Servicer pursuant to this Section 7.01 shall be paid by the predecessor
  Master Servicer (or if the predecessor Master Servicer is the Indenture Trustee, the initial
  Master Servicer) upon presentation of reasonable documentation of such costs and expenses.

          Notwithstanding any termination of the activities of the Master Servicer hereunder,
  the Master Servicer shall be entitled to receive, out of any late collection of a payment on
  a Home Loan which was due prior to the notice terminating the Master Servicer's rights and
  obligations hereunder and received after such notice, that portion to which the Master
  Servicer would have been entitled pursuant to Sections 3.03 and 3.09 as well as its Master
  Servicing Fee in respect thereof, and any other amounts payable to the Master Servicer
  hereunder the entitlement to which arose prior to the termination of its activities
  hereunder.

          Notwithstanding the foregoing, a delay in or failure of performance under Section
  7.01(i) or under Section 7.01(ii) after the applicable grace periods specified in such
  Sections, shall not constitute a Servicing Default if such delay or failure could not be
  prevented by the exercise of reasonable diligence by the Master Servicer and such delay or
  failure was caused by an act of God or the public enemy, acts of declared or undeclared war,
  public disorder, rebellion or sabotage, epidemics, landslides, lightning, fire, hurricanes,
  earthquakes, floods or similar causes. The preceding sentence shall not relieve the Master
  Servicer from using reasonable efforts to perform its respective obligations in a timely
  manner in accordance with the terms of this Servicing Agreement and the Master Servicer
  shall provide the Indenture Trustee and the Securityholders with notice of such failure or
  delay by it, together with a description of its efforts to so perform its obligations. The
  Master Servicer shall immediately notify the Indenture Trustee and the Issuer in writing of
  any Servicing Default.

  Section 7.02.    Indenture Trustee to Act; Appointment of Successor. (a) On and after the
  time the Master Servicer receives a notice of termination pursuant to Section 7.01 or sends
  a notice pursuant to Section 6.04, the Indenture Trustee shall be the successor in all
  respects to the Master Servicer in its capacity as servicer under this Servicing Agreement
  and the transactions set forth or provided for herein and shall be subject to all the
  responsibilities, duties and liabilities relating thereto placed on the Master Servicer by
  the terms and provisions hereof. Nothing in this Servicing Agreement or in the Trust
  Agreement shall be construed to permit or require the Indenture Trustee to (i) succeed to
  the responsibilities, duties and liabilities of the initial Master Servicer in its capacity
  as Seller under the Home Loan Purchase Agreement, (ii) be responsible or accountable for any
  act or omission of the Master Servicer prior to the issuance of a notice of termination
  hereunder, (iii) require or obligate the Indenture Trustee, in its capacity as successor
  Master Servicer, to purchase, repurchase or substitute any Home Loan, (iv) fund any losses
  on any Permitted Investment directed by any other Master Servicer or (v) be responsible for
  the representations and warranties of the Master Servicer. As compensation therefor, the
  Indenture Trustee shall be entitled to such compensation as the Master Servicer would have
  been entitled to hereunder if no such notice of termination had been given. Notwithstanding
  the above, (i) if the Indenture Trustee is unwilling to act as successor Master Servicer, or
  (ii) if the Indenture Trustee is legally unable so to act, the Indenture Trustee may (in the
  situation described in clause (i)) or shall (in the situation described in clause (ii))
  appoint or petition a court of competent jurisdiction to appoint any established housing and
  home finance institution, bank or other mortgage loan or home equity loan servicer having a
  net worth of not less than $10,000,000 as the successor to the Master Servicer hereunder in
  the assumption of all or any part of the responsibilities, duties or liabilities of the
  Master Servicer hereunder; provided that the appointment of any such successor Master
  Servicer will not result in the qualification, reduction or withdrawal of the ratings
  assigned to the Securities by the Rating Agencies. Pending appointment of a successor to
  the Master Servicer hereunder, unless the Indenture Trustee is prohibited by law from so
  acting, the Indenture Trustee shall act in such capacity as herein above provided. In
  connection with such appointment and assumption, the successor Master Servicer shall be
  entitled to receive compensation out of payments on Home Loans in an amount equal to the
  compensation which the Master Servicer would otherwise have received pursuant to
  Section 3.09 (or such lesser compensation as the Indenture Trustee and such successor shall
  agree). The appointment of a successor Master Servicer shall not affect any liability of
  the predecessor Master Servicer which may have arisen under this Servicing Agreement prior
  to its termination as Master Servicer (including, without limitation, the obligation to
  purchase Home Loans pursuant to Section 3.01, to pay any deductible under an insurance

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          25/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage27  27of
                                                                                                              of41
                                                                                                                 41
  policy pursuant to Section 3.04 or to indemnify the Indenture Trustee pursuant to Section
  6.06), nor shall any successor Master Servicer be liable for any acts or omissions of the
  predecessor Master Servicer or for any breach by such Master Servicer of any of its
  representations or warranties contained herein or in any related document or agreement. The
  Indenture Trustee and such successor shall take such action, consistent with this Servicing
  Agreement, as shall be necessary to effectuate any such succession.

  (b)     Any successor, including the Indenture Trustee, to the Master Servicer as servicer
  shall during the term of its service as servicer (i) continue to service and administer the
  Home Loans for the benefit of the Securityholders, and (ii) maintain in force a policy or
  policies of insurance covering errors and omissions in the performance of its obligations as
  Master Servicer hereunder and a fidelity bond in respect of its officers, employees and
  agents to the same extent as the Master Servicer is so required pursuant to Section 3.13.

  (c)     Any successor Master Servicer, including the Indenture Trustee, shall not be deemed
  in default or to have breached its duties hereunder if the predecessor Master Servicer shall
  fail to deliver any required deposit to the Custodial Account or otherwise cooperate with
  any required servicing transfer or succession hereunder.

  (d)     In connection with the termination or resignation of the Master Servicer hereunder,
  either (i) the successor Master Servicer, including the Indenture Trustee if the Indenture
  Trustee is acting as successor Master Servicer, shall represent and warrant that it is a
  member of MERS in good standing and shall agree to comply in all material respects with the
  rules and procedures of MERS in connection with the servicing of the Home Loans that are
  registered with MERS, in which case the predecessor Master Servicer shall cooperate with the
  successor Master Servicer in causing MERS to revise its records to reflect the transfer of
  servicing to the successor Master Servicer as necessary under MERS' rules and regulations,
  or (ii) the predecessor Master Servicer shall cooperate with the successor Master Servicer
  in causing MERS to execute and deliver an assignment of Mortgage in recordable form to
  transfer the Mortgage from MERS to the Indenture Trustee and to execute and deliver such
  other notices, documents and other instruments as may be necessary or desirable to effect a
  transfer of such Home Loan or servicing of such Home Loan on the MERS System to the
  successor Master Servicer. The predecessor Master Servicer shall file or cause to be filed
  any such assignment in the appropriate recording office. The predecessor Master Servicer
  shall bear any and all fees of MERS, costs of preparing any assignments of Mortgage, and
  fees and costs of filing any assignments of Mortgage that may be required under this
  subsection (d). The successor Master Servicer shall cause such assignment to be delivered
  to the Indenture Trustee or the Custodian promptly upon receipt of the original with
  evidence of recording thereon or a copy certified by the public recording office in which
  such assignment was recorded.

  Section 7.03.    Notification to Securityholders. Upon any termination of or appointment of
  a successor to the Master Servicer pursuant to this Article VII or Section 6.04, the
  Indenture Trustee shall give prompt written notice thereof to the Securityholders, the
  Issuer and each Rating Agency.

  ARTICLE VIII

                                                 MISCELLANEOUS PROVISIONS

  Section 8.01.    Amendment. This Servicing Agreement may be amended from time to time by the
  parties hereto, provided that any amendment be accompanied by a letter from the Rating
  Agencies that the amendment will not result in the downgrading or withdrawal of the rating
  then assigned to the Securities and the consent of the Indenture Trustee. Promptly after
  the execution by the Master Servicer, the Issuer and the Indenture Trustee of any amendment
  of this Servicing Agreement pursuant to this Section 8.01, the Indenture Trustee shall
  provide the Custodian with written copies thereof. Any failure of the Indenture Trustee to
  mail such notice, or any defect therein, shall not, however, in any way impair or affect the
  validity of any such amendment.

  Section 8.02.    GOVERNING LAW. THIS SERVICING AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
  WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS
  (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE
  OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
  WITH SUCH LAWS.


https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          26/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage28  28of
                                                                                                              of41
                                                                                                                 41
  Section 8.03.    Notices. All demands, notices and communications hereunder shall be in
  writing and shall be deemed to have been duly given if personally delivered at or mailed by
  certified mail, return receipt requested, to (a) in the case of the Master Servicer, 2255
  North Ontario Street, Suite 400, Burbank, California 91504-3120, Attention: Addition
  Director - Bond Administration, (b) in the case of Moody's, Home Mortgage Loan Monitoring
  Group, 99 Church Street, 4th Floor, New York, New York 10007, (c) in the case of Standard &
  Poor's, 55 Water Street - 41st Floor, New York, New York 10041, Attention: Residential
  Mortgage Surveillance Group, (d) in the case of the Owner Trustee, Wilmington Trust Company,
  Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention:
  Corporate Trust Administration, (e) in the case of the Issuer, to Home Loan Trust 2006-HI1,
  c/o Owner Trustee, Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
  Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration, (f) in the case
  of the Indenture Trustee, JPMorgan Chase Bank, National Association, 4 New York Plaza, 6th
  Floor, New York, New York 10004, Attention: Worldwide Securities Services/Global Debt Home
  Loan Trust 2006-HI1, (g) in the case of the Underwriters to Bear, Stearns & Co. Inc., at
  Bear, Stearns & Co. Inc., 383 Madison Avenue, New York, New York 10179, Attention: General
  Counsel and (h) Residential Funding Securities Corporation, at Residential Funding
  Securities Corporation, 7501 Wisconsin Avenue, Suite 900, Bethesda, Maryland 20814,
  Attention: General Counsel; or, as to each party, at such other address as shall be
  designated by such party in a written notice to each other party. Any notice required or
  permitted to be mailed to a Securityholder shall be given by first class mail, postage
  prepaid, at the address of such Securityholder as shown in the Register. Any notice so
  mailed within the time prescribed in this Servicing Agreement shall be conclusively presumed
  to have been duly given, whether or not the Securityholder receives such notice. Any notice
  or other document required to be delivered or mailed by the Indenture Trustee to any Rating
  Agency shall be given on a reasonable efforts basis and only as a matter of courtesy and
  accommodation and the Indenture Trustee shall have no liability for failure to delivery such
  notice or document to any Rating Agency.

  Section 8.04.    Severability of Provisions. If any one or more of the covenants,
  agreements, provisions or terms of this Servicing Agreement shall be for any reason
  whatsoever held invalid, then such covenants, agreements, provisions or terms shall be
  deemed severable from the remaining covenants, agreements, provisions or terms of this
  Servicing Agreement and shall in no way affect the validity or enforceability of the other
  provisions of this Servicing Agreement or of the Securities or the rights of the
  Securityholders thereof.

  Section 8.05.    Third-Party Beneficiaries. This Servicing Agreement shall inure to the
  benefit of and be binding upon the parties hereto, the Securityholders, the Owner Trustee
  and their respective successors and permitted assigns. Except as otherwise provided in this
  Servicing Agreement, no other Person shall have any right or obligation hereunder.

  Section 8.06.    Counterparts. This instrument may be executed in any number of
  counterparts, each of which so executed shall be deemed to be an original, but all such
  counterparts shall together constitute but one and the same instrument.

  Section 8.07.    Effect of Headings and Table of Contents. The Article and Section headings
  herein and the Table of Contents are for convenience only and shall not affect the
  construction hereof.

  Section 8.08.    Termination Upon Purchase by the Master Servicer or Liquidation of All Home
  Loans; Partial Redemption. (a) The respective obligations and responsibilities of the
  Master Servicer, the Issuer and the Indenture Trustee created hereby shall terminate upon
  the last action required to be taken by the Issuer pursuant to the Trust Agreement and by
  the Indenture Trustee pursuant to the Indenture following the earlier of:

  (i)       the date on or before which the Indenture or Trust Agreement is terminated, or

  (ii)      the purchase by the Master Servicer from the Issuer of all Home Loans and all
            property acquired in respect of any Home Loan at a price equal to the Termination
            Price.

  The right of the Master Servicer to purchase the assets of the Issuer pursuant to clause
  (ii) above on any Payment Date is conditioned upon the Pool Balance (after applying payments
  received in the related Collection Period) as of such Payment Date being less than ten
  percent of the aggregate of the Cut-off Date Loan Balances of the Home Loans. If such right

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          27/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage29  29of
                                                                                                              of41
                                                                                                                 41
  is exercised by the Master Servicer, the Master Servicer shall deposit the Termination Price
  calculated pursuant to clause (ii) above with the Indenture Trustee pursuant to Section 4.10
  of the Indenture and, upon the receipt of such deposit, the Indenture Trustee or Custodian
  shall release to the Master Servicer, the files pertaining to the Home Loans being purchased.

  (b)     The Master Servicer, at its expense, shall prepare and deliver to the Indenture
  Trustee for execution, at the time the Home Loans are to be released to the Master Servicer,
  appropriate documents assigning each such Home Loan from the Indenture Trustee or the Issuer
  to the Master Servicer or the appropriate party.

  (c)     The Master Servicer shall give the Indenture Trustee not less than seven Business
  Days' prior written notice of the Payment Date on which the Master Servicer anticipates that
  the final distribution will be made to Noteholders. Notice of any termination, specifying
  the anticipated Final Scheduled Payment Date or other Payment Date (which shall be a date
  that would otherwise be a Payment Date) upon which the Noteholders may surrender their Notes
  to the Indenture Trustee (if so required by the terms hereof) for payment of the final
  distribution and cancellation, shall be given promptly by the Master Servicer to the
  Indenture Trustee specifying:

  (i)       the anticipated Final Scheduled Payment Date or other Payment Date upon which final
            payment of the Notes is anticipated to be made upon presentation and surrender of
            Notes at the office or agency of the Indenture Trustee therein designated; and

  (ii)      the amount of any such final payment, if known.

  Section 8.09.    Certain Matters Affecting the Indenture Trustee. For all purposes of this
  Servicing Agreement, in the performance of any of its duties or in the exercise of any of
  its powers hereunder, the Indenture Trustee shall be subject to and entitled to the benefits
  of Article VI of the Indenture.

  Section 8.10.    Owner Trustee Not Liable for Related Documents. The recitals contained
  herein shall be taken as the statements of the Depositor, and the Owner Trustee assumes no
  responsibility for the correctness thereof. The Owner Trustee makes no representations as
  to the validity or sufficiency of this Servicing Agreement, of any Basic Document or of the
  Certificates (other than the signatures of the Owner Trustee on the Certificates) or the
  Notes, or of any Related Documents, or of MERS or the MERS(R)System. The Owner Trustee shall
  at no time have any responsibility or liability with respect to the sufficiency of the Owner
  Trust Estate or its ability to generate the payments to be distributed to Certificateholders
  under the Trust Agreement or the Noteholders under the Indenture, including, the compliance
  by the Depositor or the Seller with any warranty or representation made under any Basic
  Document or in any related document or the accuracy of any such warranty or representation,
  or any action of the Certificate Paying Agent, the Certificate Registrar or the Indenture
  Trustee taken in the name of the Owner Trustee.

  ARTICLE IX

                                             COMPLIANCE WITH REGULATION AB

  Section 9.01.         Intent of the Parties; Reasonableness.

          The Depositor, the Indenture Trustee and the Master Servicer acknowledge and agree
  that the purpose of this Article IX is to facilitate compliance by the Depositor with the
  provisions of Regulation AB and related rules and regulations of the Commission. The
  Depositor shall not exercise its right to request delivery of information or other
  performance under these provisions other than in good faith, or for purposes other than
  compliance with the Securities Act, the Exchange Act and the rules and regulations of the
  Commission under the Securities Act and the Exchange Act. Each of the Master Servicer and
  the Indenture Trustee acknowledges that interpretations of the requirements of Regulation AB
  may change over time, whether due to interpretive guidance provided by the Commission or its
  staff, consensus among participants in the mortgage-backed securities markets, advice of
  counsel, or otherwise, and agrees to comply with reasonable requests made by the Depositor
  in good faith for delivery of information under these provisions on the basis of evolving
  interpretations of Regulation AB. Each of the Master Servicer and the Indenture Trustee
  shall cooperate reasonably with the Depositor to deliver to the Depositor (including any of
  its assignees or designees), any and all disclosure, statements, reports, certifications,
  records and any other information necessary in the reasonable good faith determination of

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          28/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage30  30of
                                                                                                              of41
                                                                                                                 41
  the Depositor to permit the Depositor to comply with the provisions of Regulation AB.

  Section 9.02.         Additional Representations and Warranties of the Indenture Trustee.

  (a)     The Indenture Trustee shall be deemed to represent and warrant to the Depositor as of
  the date hereof and on each date on which information is provided to the Depositor under
  Sections 9.01, 9.02(b) or 9.03 that, except as disclosed in writing to the Depositor prior
  to such date: (i) it is not aware and has not received notice that any default, early
  amortization or other performance triggering event has occurred as to any other
  Securitization Transaction due to any default of the Indenture Trustee; (ii) there are no
  aspects of its financial condition that could have a material adverse effect on the
  performance by it of its trustee obligations under this Servicing Agreement or any other
  Securitization Transaction as to which it is the trustee; (iii) there are no material legal
  or governmental proceedings pending (or known to be contemplated) against it that would be
  material to Noteholders; (iv) there are no affiliations, relationships or transactions (as
  described in Item 1119(b) of Regulation AB) relating to the Indenture Trustee with respect
  to the Depositor or any sponsor, issuing entity, servicer, trustee, originator, significant
  obligor, enhancement or support provider or other material transaction party (as each of
  such terms are used in Regulation AB) relating to the Securitization Transaction
  contemplated by this Servicing Agreement, as identified by the Depositor to the Indenture
  Trustee in writing as of the Closing Date (each, a "Transaction Party") that are outside the
  ordinary course of business or on terms other than would be obtained in an arm's length
  transaction with an unrelated third party, apart from the Securitization Transaction, and
  that are material to the investors' understanding of the Notes; and (v) the Indenture
  Trustee is not an affiliate (as contemplated by Item 1119(a) of Regulation AB) of any
  Transaction Party. The Depositor shall notify the Indenture Trustee of any change in the
  identity of a Transaction Party after the Closing Date.

  (b)     If so requested by the Depositor on any date following the Closing Date, the
  Indenture Trustee shall, within five Business Days following such request, confirm in
  writing the accuracy of the representations and warranties set forth in paragraph (a) of
  this Section or, if any such representation and warranty is not accurate as of the date of
  such confirmation, provide the pertinent facts, in writing, to the requesting the
  Depositor. Any such request from the Depositor shall not be given more than once each
  calendar quarter, unless the Depositor shall have a reasonable basis for questioning the
  accuracy of any of the representations and warranties.

  Section 9.03.         Information to Be Provided by the Indenture Trustee.

          For so long as the Notes are outstanding, for the purpose of satisfying the
  Depositor's reporting obligation under the Exchange Act with respect to any class of Notes,
  the Indenture Trustee shall provide to the Depositor a written description of (a) any
  litigation or governmental proceedings pending against the Indenture Trustee as of the last
  day of each calendar month that would be material to Noteholders, and (b) any affiliations
  or relationships (as described in Item 1119 of Regulation AB) that develop following the
  Closing Date between the Indenture Trustee and any Transaction Party of the type described
  in Section 9.02(a)(iv) or 9.02(a)(v) as of the last day of each calendar year. Any
  descriptions required with respect to legal proceedings, as well as updates to previously
  provided descriptions, under this Section 9.03 shall be given no later than five Business
  Days prior to the Determination Date following the month in which the relevant event occurs,
  and any notices and descriptions required with respect to affiliations, as well as updates
  to previously provided descriptions, under this Section 9.03 shall be given no later than
  January 31 of the calendar year following the year in which the relevant event occurs. As
  of the related Payment Date with respect to each Report on Form 10-D with respect to the
  Notes filed by or on behalf of the Depositor, and as of March 15 preceding the date each
  Report on Form 10-K with respect to the Notes is filed, the Indenture Trustee shall be
  deemed to represent and warrant that any information previously provided by the Indenture
  Trustee under this Article IX is materially correct and does not have any material omissions
  unless the Indenture Trustee has provided an update to such information. The Depositor will
  allow the Indenture Trustee to review any disclosure relating to material litigation against
  the Indenture Trustee prior to filing such disclosure with the Commission to the extent the
  Depositor changes the information provided by the Indenture Trustee.

  Section 9.04.         Report on Assessment of Compliance and Attestation.

            On or before March 15 of each calendar year, the Indenture Trustee shall:

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          29/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage31  31of
                                                                                                              of41
                                                                                                                 41
  (a)     deliver to the Depositor a report (in form and substance reasonably satisfactory to
  the Depositor) regarding the Indenture Trustee's assessment of compliance with the
  applicable Servicing Criteria during the immediately preceding calendar year, as required
  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such
  report shall be signed by an authorized officer of the Indenture Trustee, and shall address
  each of the Servicing Criteria specified on Exhibit F hereto; and

  (b)     deliver to the Depositor a report of a registered public accounting firm satisfying
  the requirements of Rule 2-01 of Regulation S-X under the Securities Act and the Exchange
  Act that attests to, and reports on, the assessment of compliance made by the Indenture
  Trustee and delivered pursuant to the preceding paragraph. Such attestation shall be in
  accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
  the Exchange Act.

  Section 9.05.         Indemnification; Remedies.

  (a)     The Indenture Trustee shall indemnify the Depositor, each affiliate of the Depositor,
  the Master Servicer and each affiliate of the Master Servicer, and the respective present
  and former directors, officers, employees and agents of each of the foregoing, and shall
  hold each of them harmless from and against any losses, damages, penalties, fines,
  forfeitures, legal fees and expenses and related costs, judgments, and any other costs, fees
  and expenses that any of them may sustain arising out of or based upon:

  (i)       (A) any untrue statement of a material fact contained or alleged to be   contained in
            any information, report, certification, accountants' attestation or other material
            provided under this Article IX by or on behalf of the Indenture Trustee
            (collectively, the "Indenture Trustee Information"), or (B) the omission or alleged
            omission to state in the Indenture Trustee Information a material fact required to be
            stated in the Indenture Trustee Information or necessary in order to make the
            statements therein, in the light of the circumstances under which they were made, not
            misleading; or

  (ii)      any failure by the Indenture Trustee to deliver any information, report,
            certification, or other material when and as required under this Article IX, other
            than a failure by the Indenture Trustee to deliver an accountants' attestation.

  (b)     In the case of any failure of performance described in clause (ii) of Section
  9.05(a), as well as a failure to deliver an accountants' attestation, the Indenture Trustee
  shall (i) promptly reimburse the Depositor for all costs reasonably incurred by the
  Depositor in order to obtain the information, report, certification, accountants'
  attestation or other material not delivered by the Indenture Trustee as required and (ii)
  cooperate with the Depositor to mitigate any damages that may result from such failure.

  (c)     The Depositor and the Master Servicer shall indemnify the Indenture Trustee, each
  affiliate of the Indenture Trustee and the respective present and former directors,
  officers, employees and agents of the Indenture Trustee, and shall hold each of them
  harmless from and against any losses, damages, penalties, fines, forfeitures, legal fees and
  expenses and related costs, judgments, and any other costs, fees and expenses that any of
  them may sustain arising out of or based upon (i) any untrue statement of a material fact
  contained or alleged to be contained in any information provided under this Servicing
  Agreement by or on behalf of the Depositor or Master Servicer for inclusion in any report
  filed with Commission under the Exchange Act (collectively, the "RFC Information"), or (ii)
  the omission or alleged omission to state in the RFC Information a material fact required to
  be stated in the RFC Information or necessary in order to make the statements therein, in
  the light of the circumstances under which they were made, not misleading.

  (d)     Notwithstanding any provision in this Section 9.05 to the contrary, the parties agree
  that none of the Indenture Trustee, the Depositor or the Master Servicer shall be liable to
  the other for any consequential or punitive damages whatsoever, whether in contract, tort
  (including negligence and strict liability), or any other legal or equitable principle;
  provided, however, that such limitation shall not be applicable with respect to third party
  claims made against a party.




https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          30/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage32  32of
                                                                                                              of41
                                                                                                                 41




          IN WITNESS WHEREOF, the Master Servicer, the Indenture Trustee and the Issuer have
  caused this Servicing Agreement to be duly executed by their respective officers or
  representatives all as of the day and year first above written.

                                                             RESIDENTIAL FUNDING CORPORATION,
                                                             as Master Servicer

                                                             By:   /s/ Heather Anderson
                                                             Name: Heather Anderson
                                                             Title: Associate


                                                             HOME LOAN TRUST 2006-HI1

                                                             By:     Wilmington Trust Company, not in its
                                                                     individual capacity but solely as Owner
                                                                     Trustee

                                                             By:   /s/ Michele C. Harra
                                                             Name: _Michele C. Harra
                                                             Title: _Financial Services Officer



                                                             JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                                                             as Indenture Trustee

                                                             By:    /s/ Joanne Murray
                                                             Name: Joanne Murray
                                                             Title: Assistant Vice President

  Acknowledged and Agreed
  solely with respect to Article IX:

  RESIDENTIAL FUNDING MORTGAGE SECURITIES II, INC.


  By:       /s/ Tim Jacobson
            Name: Tim Jacobson
            Title: Vice President




                                                          EXHIBIT A

                                                     HOME LOAN SCHEDULE

                                                   TO BE PROVIDED UPON REQUEST




https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          31/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage33  33of
                                                                                                              of41
                                                                                                                 41




                                                          EXHIBIT B

                                               LIMITED POWER OF ATTORNEY


  KNOW ALL MEN BY THESE PREMISES:

  That JPMorgan Chase Bank, National Association, as Indenture Trustee (the "Trustee"), under
  the Indenture (the "Indenture") among ________________________________________ and the
  Indenture Trustee, a national banking association organized and existing under the laws of
  the State of New York, and having its principal office located at 4 New York Plaza, in the
  City of New York in the State of New York, hath made, constituted and appointed, and does by
  these presents make, constitute and appoint Residential Funding Corporation, a corporation
  organized and existing under the laws of the State of Delaware, its true and lawful
  Attorney-in-Fact, with full power and authority to sign, execute, acknowledge, deliver, file
  for record, and record any instrument on its behalf and to perform such other act or acts as
  may be customarily and reasonably necessary and appropriate to effectuate the following
  enumerated transactions in respect of any of the mortgages or deeds of trust (the
  "Mortgages" and the "Deeds of Trust", respectively) creating a trust or second lien or an
  estate in fee simple interest in real property securing a Home Loan and promissory notes
  secured thereby (the "Mortgage Notes") for which the undersigned is acting as Indenture
  Trustee for various Securityholders (whether the undersigned is named therein as mortgagee
  or beneficiary or has become mortgagee by virtue of Endorsement of the Mortgage Note secured
  by any such Mortgage or Deed of Trust) and for which Residential Funding Corporation is
  acting as master servicer pursuant to a Servicing Agreement, dated as of March 29, 2006 (the
  "Servicing Agreement"). This appointment shall apply only to transactions which the Trustee
  is authorized to enter into under the Indenture, but in no event shall apply to any
  transactions other than the following enumerated transactions only:

            1.        The modification or re-recording of a Mortgage or Deed of Trust, where said
                      modification or re-recording is for the purpose of correcting the Mortgage or
                      Deed of Trust to conform same to the original intent of the parties thereto or
                      to correct title errors discovered after such title insurance was issued and
                      said modification or re-recording, in either instance, does not adversely
                      affect the lien of the Mortgage or Deed of Trust as insured.

            2.        The subordination of the lien of a Mortgage or Deed of Trust to an easement in
                      favor of a public utility company or a government agency or unit with powers
                      of eminent domain; this section shall include, without limitation, the
                      execution of partial satisfactions/releases, partial reconveyances or the
                      execution of requests to trustees to accomplish same.

            3.        With respect to a Mortgage or Deed of Trust, the foreclosure, the taking of a
                      deed in lieu of foreclosure, or the completion of judicial or non-judicial
                      foreclosure or termination, cancellation or rescission of any such
                      foreclosure, including, without limitation, any and all of the following acts:

                      a.       The substitution of trustee(s) serving under a Deed of Trust, in
                               accordance with state law and the Deed of Trust;

                      b.       Statements of breach or non-performance;

                      c.       Notices of default;

                      d.       Cancellations/rescissions of notices of default and/or notices of sale;

                      e.       The taking of a deed in lieu of foreclosure; and

                      f.       Such other documents and actions as may be necessary under the terms of
                               the Mortgage, Deed of Trust or state law to expeditiously complete said
                               transactions.

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          32/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage34  34of
                                                                                                              of41
                                                                                                                 41
            4.        The conveyance of the properties to the mortgage insurer, or the closing of
                      the title to the property to be acquired as real estate owned, or conveyance
                      of title to real estate owned.

            5.        The completion of loan assumption agreements.

            6.        The full satisfaction/release of a Mortgage or Deed of Trust or full
                      reconveyance upon payment and discharge of all sums secured thereby,
                      including, without limitation, cancellation of the related Mortgage Note.

            7.        The assignment of any Mortgage or Deed of Trust and the related Mortgage Note,
                      in connection with the repurchase of the Home Loan secured and evidenced
                      thereby pursuant to the requirements of a Residential Funding Corporation
                      Seller Contract, or the removal of any Mortgage from the MERS(R)System or the
                      re-recording of such Mortgage in the name of MERS.

            8.        The full assignment of a Mortgage or Deed of Trust upon payment and discharge
                      of all sums secured thereby in conjunction with the refinancing thereof,
                      including, without limitation, the endorsement of the related Mortgage Note.

            9.        The modification or re-recording of a Mortgage or Deed of Trust, where said
                      modification or re-recording is for the purpose of any modification pursuant
                      to Section 3.01 of the Servicing Agreement.

            10.       The subordination of the lien of a Mortgage or Deed of Trust, where said
                      subordination is in connection with any modification pursuant to Section 3.01
                      of the Servicing Agreement, and the execution of partial
                      satisfactions/releases in connection with such same Section 3.01.

  The undersigned gives said Attorney-in-Fact full power and authority to execute such
  instruments and to do and perform all and every act and thing necessary and proper to carry
  into effect the power or powers granted by or under this Limited Power of Attorney as fully
  as the undersigned might or could do, and hereby does ratify and confirm to all that said
  Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.

  Capitalized terms used herein that are not otherwise defined shall have the meanings
  ascribed thereto in Appendix A to the Indenture.




  Third parties without actual notice may rely upon the exercise of the power granted under
  this Limited Power of Attorney; and may be satisfied that this Limited Power of Attorney
  shall continue in full force and effect has not been revoked unless an instrument of
  revocation has been made in writing by the undersigned.


                                                                   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
                                                                   not in its individual capacity, but solely
                                                                   as Indenture Trustee under the Servicing
                                                                   Agreement and the Indenture



  Name:                                                            Name:
  Title:                                                           Title:




https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          33/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage35  35of
                                                                                                              of41
                                                                                                                 41


  STATE OF _____________                 )
          ______________                 SS.
  COUNTY OF ____________                 )



          On this __ day of _______________, 2006, before me the undersigned, Notary Public of
  said State, personally appeared _______________________________ personally known to me to be
  duly authorized officers of JPMorgan Chase Bank, National Association that executed the
  within instrument and personally known to me to be the persons who executed the within
  instrument on behalf of JPMorgan Chase Bank, National Association therein named, and
  acknowledged to me such JPMorgan Chase Bank, National Association executed the within
  instrument pursuant to its by-laws.

                                                             WITNESS my hand and official seal.


                                                             _______________________________
                                                             Notary Public in and for the
                                                             State of ___________________


  After recording, please mail to:

  _____________________________
  _____________________________
  _____________________________
  Attn: ________________________




                                                          EXHIBIT C

                                               FORM OF REQUEST FOR RELEASE

  DATE:

  TO:

  RE:       _______REQUEST FOR RELEASE OF DOCUMENTS

  In connection with your administration of the Home Loans, we request the release of the
  Mortgage File described below.

  Servicing Agreement Dated:
  Series #:
  Account #:
  Pool #:
  Loan #:
  Borrower Name(s):
  Reason for Document Request: (circle one) ..Home Loan                        Prepaid in Full

                                                                               Home Loan Repurchased

  "We hereby certify that all amounts received or to be received in connection with such
  payments which are required to be deposited have been or will be so deposited as provided in
  the Servicing Agreement."

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          34/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage36  36of
                                                                                                              of41
                                                                                                                 41
  _____________________________________
  Residential Funding Corporation
  Authorized Signature

  ******************************************************************************

  TO CUSTODIAN/INDENTURE TRUSTEE: Please acknowledge this request, and check off documents
  being enclosed with a copy of this form. You should retain this form for your files in
  accordance with the terms of the Servicing Agreement.

            Enclosed Documents: [ ]                          Promissory Note
                                                             [ ]    Mortgage or Deed of Trust
                                                             [ ]    Assignment(s) of Mortgage or
                                                                    Deed of Trust
                                                             [ ]    Title Insurance Policy
                                                             [ ]    Other: ___________________________

  _________________
  Name
  _________________
  Title
  _________________
  Date




                                                          EXHIBIT D

                                             FORM OF FORM 10-K CERTIFICATE

            I, [identify the certifying individual], certify that:

  1.      I have reviewed this report on Form 10-K and all reports on Form 10-D required to be
  filed in respect of the period covered by this report on Form 10-K of the trust (the
  Exchange Act periodic reports) pursuant to the Servicing Agreement dated March 29, 2006 (the
  "Agreement") among Residential Funding Corporation (the "Master Servicer"), Home Loan Trust
  2006-HI1 (the "Issuer") and JPMorgan Chase Bank, National Association (the "Indenture
  Trustee") and acknowledged and agreed to by Residential Funding Mortgage Securities II, Inc.

  2.      Based on my knowledge, Exchange Act periodic reports, taken as a whole, do not
  contain any untrue statement of a material fact or omit to state a material fact necessary
  to make the statements made, in light of the circumstances under which such statements were
  made, not misleading with respect to the period covered by this report;

  3.      Based on my knowledge, all of the distribution, servicing and other information
  required to be provided under Form 10-D for the period covered by this report is included in
  the Exchange Act periodic reports;

  4.      I am responsible for reviewing the activities performed by the Master Servicer and
  based on my knowledge and the compliance review conducted in preparing the servicer
  compliance statement required in this report under Item 1123 of Regulation AB and except as
  disclosed in the Exchange Act periodic reports, the Master Servicer has fulfilled its
  obligations under the Agreement; and

          5._____All of the reports on assessment of compliance with servicing criteria for
  asset-backed securities and their related attestation reports on assessment of compliance
  with servicing criteria for asset-backed securities required to be included in this report
  in accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have
  been included as an exhibit to this report, except as otherwise disclosed in this report.
  Any material instances of noncompliance described in such reports have been disclosed in

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          35/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage37  37of
                                                                                                              of41
                                                                                                                 41
  this report on Form 10-K.

          In giving the certifications above, I have reasonably relied on the information
  provided to me by the following unaffiliated parties: [the Indenture Trustee].

  Date:____________

  _________________________________*
  [Signature]
  Name:
  Title:

  * - to be signed by the senior officer in charge of the servicing functions of the Master
                                                  Servicer




                                                          EXHIBIT E

                           [FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE]

          The undersigned, a Responsible Officer of [_________] (the "Indenture Trustee")
  certifies that:

                          (a)    The Indenture Trustee has performed all of the duties
            specifically required to be performed by it pursuant to the provisions of the
            Servicing Agreement dated as of March 29, 2006 (the "Agreement") by and among
            Residential Funding Corporation, as Master Servicer, Home Loan Trust 2006-HI1, as
            Issuer and the Indenture Trustee in accordance with the standards set forth therein.

                           (b)   Based on my knowledge, the list of Securityholders as shown on
            the Register as of the end of each calendar year that is provided by the Indenture
            Trustee pursuant to the Agreement is accurate as of the last day of the 20[__]
            calendar year.

  Capitalized terms used and not defined herein shall have the meanings given such terms in
  the Agreement.

            IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.]


                                                             Name:
                                                             Title:




                                                          EXHIBIT F

                                                          SERVICING CRITERIA

                       SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

    The assessment of compliance to be delivered by the Indenture Trustee shall address, at a
          minimum, the criteria identified as below as "Applicable Servicing Criteria":
https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          36/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage38  38of
                                                                                                              of41
                                                                                                                 41
  ---------------------------------------------------------------------------------------------------------
                                                                                     APPLICABLE SERVICING
                                  SERVICING CRITERIA                                       CRITERIA
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  REFERENCE                                         CRITERIA
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
                                        GENERAL SERVICING CONSIDERATIONS
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(1)(i)            Policies and procedures are instituted to monitor any
                           performance or other triggers and events of default in
                           accordance with the transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(1)(ii)           If any material servicing activities are outsourced to
                           third parties, policies and procedures are instituted to
                           monitor the third party's performance and compliance
                           with such servicing activities.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(1)(iii)          Any requirements in the transaction agreements to
                           maintain a back-up servicer for the pool assets are
                           maintained.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(1)(iv)           A fidelity bond and errors and omissions policy is in
                           effect on the party participating in the servicing
                           function throughout the reporting period in the amount
                           of coverage required by and otherwise in accordance with
                           the terms of the transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
                                       CASH COLLECTION AND ADMINISTRATION
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(2)(i)            Payments on pool assets are deposited into the             |X| (as to accounts
                           appropriate custodial bank accounts and related bank
                           clearing accounts no more than two business days
                           following receipt, or such other number of days
                           specified in the transaction agreements.                    held by Trustee)
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(2)(ii)           Disbursements made via wire transfer on behalf of an      |X| (as to investors
                           obligor or to an investor are made only by authorized             only)
                           personnel.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(2)(iii)          Advances of funds or guarantees regarding collections,
                           cash flows or distributions, and any interest or other
                           fees charged for such advances, are made, reviewed and
                           approved as specified in the transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(2)(iv)           The related accounts for the transaction, such as cash
                           reserve accounts or accounts established as a form of
                           overcollateralization, are separately maintained (e.g.,    |X| (as to accounts
                           with respect to commingling of cash) as set forth in the    held by Trustee)
                           transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(2)(v)            Each custodial account is maintained at a federally
                           insured depository institution as set forth in the
                           transaction agreements. For purposes of this criterion,

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          37/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage39  39of
                                                                                                              of41
                                                                                                                 41
                           "federally insured depository institution" with respect
                           to a foreign financial institution means a foreign
                           financial institution that meets the requirements of
                           Rule 13k-1(b)(1) of the Securities Exchange Act.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(2)(vi)           Unissued checks are safeguarded so as to prevent
                           unauthorized access.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all
                           asset-backed securities related bank accounts, including
                           custodial accounts and related bank clearing accounts.
                           These reconciliations are (A) mathematically accurate;
                           (B) prepared within 30 calendar days after the bank
                           statement cutoff date, or such other number of days
                           specified in the transaction agreements; (C) reviewed
                           and approved by someone other than the person who
                           prepared the reconciliation; and (D) contain
                           explanations for reconciling items. These reconciling
                           items are resolved within 90 calendar days of their
                           original identification, or such other number of days
                           specified in the transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
                                       INVESTOR REMITTANCES AND REPORTING
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(3)(i)            Reports to investors, including those to be filed with
                           the Commission, are maintained in accordance with the
                           transaction agreements and applicable Commission
                           requirements. Specifically, such reports (A) are
                           prepared in accordance with timeframes and other terms
                           set forth in the transaction agreements; (B) provide
                           information calculated in accordance with the terms
                           specified in the transaction agreements; (C) are filed
                           with the Commission as required by its rules and
                           regulations; and (D) agree with investors' or the
                           trustee's records as to the total unpaid principal
                           balance and number of pool assets serviced by the
                           servicer.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(3)(ii)           Amounts due to investors are allocated and remitted in             |X|
                           accordance with timeframes, distribution priority and
                           other terms set forth in the transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(3)(iii)          Disbursements made to an investor are posted within two
                           business days to the servicer's investor records, or
                           such other number of days specified in the transaction             |X|
                           agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(3)(iv)           Amounts remitted to investors per the investor reports
                           agree with cancelled checks, or other form of payment,             |X|
                           or custodial bank statements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
                                            POOL ASSET ADMINISTRATION
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(i)            Collateral or security on pool assets is maintained as
                           required by the transaction agreements or related asset
                           pool documents.
  ---------------------------------------------------------------------------------------------------------

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          38/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage40  40of
                                                                                                              of41
                                                                                                                 41
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(ii)           Pool assets and related documents are safeguarded as
                           required by the transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(iii)          Any additions, removals or substitutions to the asset
                           pool are made, reviewed and approved in accordance with
                           any conditions or requirements in the transaction
                           agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(iv)           Payments on pool assets, including any payoffs, made in
                           accordance with the related pool assets documents are
                           posted to the servicer's obligor records maintained no
                           more than two business days after receipt, or such other
                           number of days specified in the transaction agreements,
                           and allocated to principal, interest or other items
                           (e.g., escrow) in accordance with the related pool asset
                           documents.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(v)            The servicer's records regarding the pool asset agree
                           with the servicer's records with respect to an obligor's
                           unpaid principal balance.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(vi)           Changes with respect to the terms or status of an
                           obligor's pool asset (e.g., loan modifications or
                           re-agings) are made, reviewed and approved by authorized
                           personnel in accordance with the transaction agreements
                           and related pool asset documents.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(vii)          Loss mitigation or recovery actions (e.g., forbearance
                           plans, modifications and deeds in lieu of foreclosure,
                           foreclosures and repossessions, as applicable) are
                           initiated, conducted and concluded in accordance with
                           the timeframes or other requirements established by the
                           transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(viii)         Records documenting collection efforts are maintained
                           during the period a pool asset is delinquent in
                           accordance with the transaction agreements. Such records
                           are maintained on at least a monthly basis, or such
                           other period specified in the transaction agreements,
                           and describe the entity's activities in monitoring
                           delinquent pool assets including, for example, phone
                           calls, letters and payment rescheduling plans in cases
                           where delinquency is deemed temporary (e.g., illness or
                           unemployment).
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(ix)           Adjustments to interest rates or rates of return for
                           pool assets with variable rates are computed based on
                           the related pool asset documents.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(x)            Regarding any funds held in trust for an obligor (such
                           as escrow accounts): (A) such funds are analyzed, in
                           accordance with the obligor's pool asset documents, on
                           at least an annual basis, or such other period specified
                           in the transaction agreements; (B) interest on such
                           funds is paid, or credited, to obligors in accordance
                           with applicable pool asset documents and state laws; and
                           (C) such funds are returned to the obligor within 30

https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          39/40
9/24/2019      Case             https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm
               Case1:18-cv-01951-VSB-SDA
                    1:18-cv-01951-VSB-SDA          Document
                                                    Document166-10  200-9 Filed
                                                                              Filed12/03/19
                                                                                      10/16/19 PagePage41  41of
                                                                                                              of41
                                                                                                                 41
                           calendar days of full repayment of the related pool
                           asset, or such other number of days specified in the
                           transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(xi)           Payments made on behalf of an obligor (such as tax or
                           insurance payments) are made on or before the related
                           penalty or expiration dates, as indicated on the
                           appropriate bills or notices for such payments, provided
                           that such support has been received by the servicer at
                           least 30 calendar days prior to these dates, or such
                           other number of days specified in the transaction
                           agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(xii)          Any late payment penalties in connection with any
                           payment to be made on behalf of an obligor are paid from
                           the servicer's funds and not charged to the obligor,
                           unless the late payment was due to the obligor's error
                           or omission.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(xiii)         Disbursements made on behalf of an obligor are posted
                           within two business days to the obligor's records
                           maintained by the servicer, or such other number of days
                           specified in the transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts
                           are recognized and recorded in accordance with the
                           transaction agreements.
  ---------------------------------------------------------------------------------------------------------
  ---------------------------------------------------------------------------------------------------------
  1122(d)(4)(xv)           Any external enhancement or other support, identified in
                           Item 1114(a)(1) through (3) or Item 1115 of Regulation
                           AB, is maintained as set forth in the transaction                  |X|
                           agreements.
  ---------------------------------------------------------------------------------------------------------




https://www.sec.gov/Archives/edgar/data/1355456/000135545606000006/hi1sa.htm                                          40/40
